Exhibit 10.2

 

AGREEMENT REGARDING AMENDED SCHEDULES

 

This AGREEMENT REGARDING AMENDED SCHEDULES is made as of October 14, 2004, by
and among Quik Drive, U.S.A., Inc., a Tennessee corporation (“Quik Drive USA”),
Quik Drive Canada Inc., an Ontario corporation (“Quik Drive Canada”), G. Lyle
Habermehl (“Habermehl”), Simpson Strong-Tie Company Inc., a California
corporation (“Buyer”), and Simpson Manufacturing Co., Inc., a Delaware
corporation (“Parent”).

 

On September 9, 2004, the above-named parties entered into an Asset Purchase
Agreement (the “Agreement”) whereby Buyer agreed to purchase and Quik Drive USA,
Quik Drive Canada and Habermehl agreed to sell to Buyer substantially all of the
assets of Quik Drive USA and Quik Drive Canada, as well as certain patents and
patent applications owned by Habermehl.  The parties desire to amend, and hereby
do amend and restate in full, the schedules attached to the Agreement as signed
on September 9, 2004, by substituting therefor the schedules attached hereto as
Exhibit A.

 

 

 

SIMPSON STRONG-TIE COMPANY, INC.

 

 

 

 

 

 

 

 

By:

 

 

G. Lyle Habermehl

 

Michael J. Herbert

 

 

Chief Financial Officer

 

 

 

QUIK DRIVE, U.S.A, INC.

 

SIMPSON MANUFACTURING CO., INC.

 

 

 

 

 

 

By:

 

 

By:

 

 

G. Lyle Habermehl

 

Michael J. Herbert

President

 

Chief Financial Officer

 

 

 

QUIK DRIVE CANADA, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

G. Lyle Habermehl

 

 

President

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1.3(a)
Assigned Contracts

 

BANK

 

 

 

 

 

 

 

 

 

Bank of America

 

Merchant Card Service Agreement

 

2/7/2001

American Express/Canadian Imperial Bank of Commerce

 

Merchant Card Service Agreement

 

09/12/2003

 

 

 

 

 

TOOLING AGREEMENTS

 

 

 

 

 

 

 

 

 

Quality Mfg

 

Manufacture’s Certificate of Origin

 

10/3/1996

Quality Mfg

 

Assembly Machine for Extension Tube

 

10/3/1996

Quality Mfg

 

Form & Pierce Machine

 

8/7/2003

Siu Yip Plastic Moulds

 

Small Toolbox - Lg Toolbox

 

7/26/2003

Precision Production

 

Dieset

 

8/17/2004

Fwujih Die Casting Co., LTD

 

Aluminum Casting Moulds/Copper Die/Plastic Inject Die

 

7/25/2003

Kredier Corporation

 

/103001/105015/17/47/57/75/77/96/135/210/237/280/107054

 

7/28/2003

Atlas Pressed Metals

 

Molds - PN105490/105381

 

4/15/2004

Kredier Corporation

 

103001/105010A/15/17/47/57/75/77/96

 

9/26/2004

LWP Inc

 

Tooling/Fixtures & Molds

 

9/20/1999

Precision Production

 

105048 - Bit Wrench

 

1/23/1997

Precision Production

 

Torque Testing Fixture

 

12/5/2000

Aero Metals

 

2 - 21/2” & 3” G.T. Mold, Pro250 & Pro300 G.T. Mold, Gauge - Pro250

 

12/5/2000

Tuecast Precision

 

101018/21/19/07/12

 

1/23/1997

Precision Tool & Die

 

105048

 

1/23/1997

O Rings West, Inc.

 

 

 

6/10/2004

H&H Swiss Machine Products, Inc

 

 

 

6/23/2004

Aero Metals

 

 

 

8/17/2004

Colson Tennessee

 

105375/376/377/396/397/398/400/624/711/716/150118/121/123/108

 

8/23/2004

Kreider Corporation

 

105015/017/047/057/075/077/096/135/210/237/280/107054 & 103001

 

8/23/2004

Siu Ypi Plastics

 

Small Toolbox/QDA158/107301-303/107186-187/201112/107 196/107182

 

8/18/2004

 

--------------------------------------------------------------------------------


 

WAREHOUSE LEASE AGREEMENTS

 

 

Lessor

 

Lessee

 

 

Nick & Tina Andriopoulos

 

Quik Drive Australia Pty LTD

 

8/25/2003

Losee Business Center, LLC

 

Quik Drive U.S.A, Inc. - Las Vegas Warehouse-Addendum 1

 

7/29/2004

Glen Corporation

 

Quik Drive Canada, Inc.

 

4/19/2004

Glen Corporation

 

Summary of Charges

 

8/27/2004

 

 

 

 

 

CUSTOMER AGREEMENTS

 

 

 

 

Sphere 1

 

Preferred Vendor Agreement

 

8/1/2004

Do it Best Corporation

 

Terms & Conditions

 

3/7/2000

Reno-Depot

 

Vendor Buying Agreement

 

10/25/1999

Amazon.com

 

Vendor Buying Agreement

 

3/4/2004

Ace Hardware Corporation

 

Electronic Payments Agreement

 

7/21/2004

Lowe’s Company

 

Vendor Buying Agreement

 

10/6/2003

Lowe’s Company

 

Electronic Payments Agreement

 

3/23/2004

Lowe’s Company

 

Suppplier Support Commitment Form

 

12/31/2003

Lowe’s Company

 

Rebate Schedule

 

1/1/2004

Coventry Fasteners

 

Trading Terms

 

2/1/2004

NBSG Group

 

Trading Terms

 

7/1/2004

Construction Supply & Specialists PTY

 

Supplier Bill of Rights

 

4/1/2002

Orgill, Inc.

 

Trading Terms

 

6/21/2004

Cimarron Lumber

 

Vendor Buying Agreement

 

9/6/2002

Lumbermen’s Merchandising Corporation

 

Vendor Buying Agreement

 

8/9/2004

Orco 2004 Programming

 

Vendor Buying Agreement

 

1/1/2004

White Cap Industries

 

Proposal for Supply

 

9/8/2003

Lance Bisset LTD

 

Volume Rebate Program

 

4/12/2004

Home Hardware Stores LTD

 

Discount Agreement

 

10/1/2003

Rona

 

Commercial Agreement

 

1/1/2003

Cimmaron Lumber

 

Vendor Indemnity Agreement

 

 

Ausco Building Systems

 

Vendor Contract

 

6/1/2004

BMC West/KBI Distribution

 

Purchasing Contract

 

7/18/2003

 

 

 

 

 

SALES/ AGENCY AGREEMENTS

 

 

 

--------------------------------------------------------------------------------


 

Details, Inc.

 

Store Service Agreement

 

1/1/2002

Zina International - QVC

 

Marketing & Sales Agreement

 

8/1/2002

Exhomde, LLC - Home Depot

 

Marketing & Sales Agreement

 

1/10/2000

Eastern Region Salesmen

 

Quarterly Bonus Program

 

1/18/2004

Canadian Employees

 

Bonus Agreements (See Schedule 5.1.17)

 

6/18/2004

Development Mktg

 

Buyer Term & Agreement

 

9/6/2002

Noral Mktg

 

Marketing & Sales Agreement

 

 

Dan Burkhart

 

Sales Executive Employment Agreement

 

7/1/2003

 

 

 

 

 

TRADE SHOW CONTRACTS

 

 

 

 

Southern Building Show

 

Exhibit Space Contract

 

6/25/2004

NHS 2005

 

Exhibit Space Contract

 

7/24/2004

AWCI

 

Exhibit Space Contract

 

7/28/2004

Deck Expo III

 

Exhibit Space Contract

 

6/10/2004

Orgill, Inc.

 

Exhibit Space Contract

 

8/12/2004

International Builder’s Show

 

Exhibit Space Contract

 

2/9/2004

Residence Inn/Marriott

 

Hotel Accommodations/Reservations

 

4/22/2004

Do it Best Market

 

Exhibit Space Contract

 

6/10/2004

STAFDA

 

Exhibit Space Contract

 

6/29/2004

Construct Canada 04

 

Exhibit Space Contract

 

3/16/2004

JLC Live

 

Exhibit Space Contract

 

1/1/2004

AHMA

 

Exhibit Space Contract

 

3/31/2004

Fastener Fair - Stuttgart

 

Exhibit Space Contract

 

8/17/2004

Batimat 2005

 

Exhibit Space Contract

 

8/10/2004

BMR

 

Exhibit Space Contract

 

10/29/2002

 

 

 

 

 

CONFIDENTIAL DISCLOSURE AGREEMENTS

 

 

 

 

 

 

 

Fwu-Jih Die Casting Industrial

 

Confidential Disclosure Agreement

 

12/2/2001

Hitachi Power Tools

 

Confidential Disclosure Agreement

 

0/00/00

C&S Metal Products

 

Confidential Disclosure Agreement

 

3/12/2003

Mechanical Galv-Plating Corp.

 

Confidential Disclosure Agreement

 

6/8/2004

Jay Cee Sales & Rivets

 

Confidential Disclosure Agreement

 

8/16/2004

O Rings West, Inc

 

Confidential Disclosure Agreement

 

6/10/2004

 

--------------------------------------------------------------------------------


 

Swan Secure Products

 

Confidential Disclosure Agreement

 

6/9/2004

Action Bolt & Screw

 

Confidential Disclosure Agreement

 

6/1/2004

C&H Distributors, LLC

 

Confidential Disclosure Agreement

 

6/11/2004

Cumberland Printing

 

Confidential Disclosure Agreement

 

6/4/2004

Exair Corporation

 

Confidential Disclosure Agreement

 

6/22/2004

Wang’s Brother Plastic

 

Confidential Disclosure Agreement

 

4/19/2002

Dubai Wire

 

Confidential Disclosure Agreement

 

11/3/2000

H&H Swiss Machine Products, Inc.

 

Confidential Disclosure Agreement

 

6/22/2004

Aero Metals Inc.

 

Confidential Disclosure Agreement

 

8/10/2004

Porter Cable

 

Confidential Disclosure Agreement

 

12/5/1995

Atlas Bolt & Screw

 

Confidential Disclosure Agreement

 

5/11/1997

Bryan Peters

 

Exair Corporation

 

8/18/2004

John T. Patton

 

Kreider Corporation

 

8/24/2004

 

 

 

 

 

See attached list of Confidential Disclosure Agreements

 

 

 

 

 

 

 

POWER OF ATTORNEY

 

 

 

 

LBMC

 

Declaration for Franchise Tax Board

 

9/25/2003

UPS Supply Chain Solutions

 

Customs Power of Attorney

 

5/13/2004

BDP, International

 

Customs Power of Attorney

 

11/15/2002

Russell A. Farrow Inc

 

Customs Power of Attorney

 

2/23/2004

Emery Customs Brokers

 

Customs Power of Attorney

 

4/3/1996

Yusen Air & Sea Service

 

Customs Power of Attorney

 

3/19/2004

V. Alexander Co., Inc.

 

Customs Power of Attorney

 

3/2/2004

Team Worldwide

 

Customs Power of Attorney

 

5/22/2002

Yellow Global

 

Customs Power of Attorney

 

5/31/2001

Schenker, Inc.

 

Customs Power of Attorney

 

5/10/2001

JAS Forwarding Inc.

 

Customs Power of Attorney

 

10/10/2000

DANZAS

 

Customs Power of Attorney

 

8/23/2001

Emery Worldwide

 

Customs Power of Attorney

 

10/10/2000

Near North Custom Brokers

 

Customs Power of Attorney

 

8/18/2004

 

 

 

 

 

VARIOUS DOCUMENTS

 

 

 

 

Dept of Environment & Conservation

 

Regulatory Requirements/Storm Water Discharge

 

2/1/2001

NEAC

 

Inspection for used oil disposal

 

4/9/2001

 

--------------------------------------------------------------------------------


 

Dept of Labor & Workforce - TN

 

Boiler & pressure Vessel Inspection

 

1/1/2000

Dept of Labor & Workforce - TN

 

Certificate of Boiler Inspection

 

12/20/2002

Gallatin City Recorder

 

Property Taxes

 

2/1/2004

Riches & McKenzie

 

Listing of US Patents

 

10/31/2001

US Patent & Trademark Office

 

Trademark Application

 

 

Sonic Wall - PPd 1 Year in Advance

 

Antivirus - expires 12/03/05

 

 

 

 

Australia - expires 12/24/04

 

 

 

 

SOHO3-10 - expires 11/26/04

 

 

 

 

Gallatin PRO100 - expires 06/28/05

 

 

 

 

Las Vegas - Expires 12/28/04

 

 

 

 

Toronto - expires 06/28/05

 

 

CRISPO Canada, Inc.

 

Patent Litigation Agreement

 

12/8/2003

Quik Drive Usa, Inc.

 

Certificate of Occupancy

 

2/28/2002

Quik Drive Usa, Inc.

 

Contract Pricing

 

 

Department of Treasury

 

Customs Security Bond

 

5/31/2001

State of Tennessee

 

Certificate of Title - 95 GMC

 

10/6/1994

Penske Truck Leasing

 

Bill of Sale

 

3/9/1998

Sumner Regional Health Systems, Inc.

 

Corporate Health Management

 

8/18/1997

 

 

 

 

 

SUPPLIER AGREEMENTS

 

 

 

 

University of Louisville Research

 

Service Agreement

 

7/1/2000

Porter Cable Corporation

 

Exclusive Patent License Agreement

 

2/18/1997

James Hardie Research Pty LTD

 

Consent to Use Trademark in Advertising Agreement

 

12/1/2000

K. TICHO

 

Supply Agreement

 

10/23/2002

AWCI Construction Dimensions

 

Publications Agreement

 

4/27/2004

Alarmco Las Vegas Warehouse

 

Installation & Monitoring Agreement

 

2/3/2004

NCO Financial Systems, Inc.

 

Credit Reporting Contract

 

6/21/2004

Cox Business Services

 

Commercial Service Agreement - Internet Service & IP Address

 

1/8/2004

Enterprise

 

Vehicle Lease

 

7/20/2000

Pitney Bowes Credit Corp.

 

Mailing Machine - Lease

 

5/14/2002

Pitney Bowes Credit Corp.

 

Protection Plan

 

2/8/2002

Ever Pure Water Systems

 

Water Cooler

 

3/20/1998

Harrison Security Services

 

Security Monitoring System & Agreement

 

1/19/2004

ATA Controls

 

Time clock Support Contract

 

7/15/2004

UPS Online WorldShip

 

Support Equipment Agreement

 

7/3/2001

 

--------------------------------------------------------------------------------


 

InnoTech, LLC

 

Rental Service Agreement

 

3/20/1998

US Pest Protection

 

Pest Control Agreement

 

5/1/2001

Better Business Equipment

 

Notice of Lease Modification

 

5/2/2001

Sprint

 

Centurion Service Agreement-Phones

 

12/17/2001

Bellsouth Business Internet Services

 

Master Agreement

 

7/2/2003

AT&T

 

Master Agreement

 

7/15/2003

Nextel

 

Subscriber Agreement

 

2/27/2003

Verizon Wireless

 

Service Agreement

 

9/03/2003

Black Creek Janitorial

 

Service Schedule

 

10/23/2004

Environmental Air Systems

 

Planned Maintenace Agreement

 

6/7/2004

Pitney Bowes Credit Corp.

 

Series Agreement

 

12/1/2003

Welder’s Supply & Equipment, Inc.

 

Cylinder Rental Agreement

 

10/01/2004

BFI

 

Service Agreement - Waste/Garbage

 

8/21/1992

Cintas

 

Service Agreement - Uniform Rental

 

10/30/2002

Verizon Wireless

 

Service Agreement/Production

 

9/3/2003

Dun & Bradstreet

 

Supplement to Current Contract

 

3/8/2004

Dun & Bradstreet, Inc.

 

D & B zapdata MarketPlace Services Agreement and Master Agreement

 

9/8/2004

Paychex

 

Electronic Network Services Agreement

 

12/15/1999

T Mobile

 

Standard Service Agreement

 

6/16/2004

Federal Express Canada Ltd

 

Thermal Printer License

 

12/04/2003

Canadian Linen

 

Floor Mats (no written agreement)

 

 

Enbridge

 

Natural gas heating (no written agreement)

 

 

Vaughan Hydro

 

Electric Service (no written agreement)

 

 

Bell Canada

 

Watts, regular and high speed internet telephone service (no written agreement)

 

 

Waste Management

 

Trash removal service (no written agreement)

 

 

Voxcom

 

Security Alarm Service Agreement

 

 

Armor Personnel

 

Temporary Services

 

 

Home Depot

 

Revolving Account

 

 

Staples

 

Revolving Account

 

 

 

Purchase orders in the aggregate amount of $3,105,481.71 as of the date hereof.

 

See attached list of Consulting and Secrecy Agreements.

 

--------------------------------------------------------------------------------


 

CONFIDENTIAL DISCLOSURE AGREEMENTS

 

William Anderson

 

Dewalt Industrial Tool Company

 

3/2/1998

 

Bob Klamis

 

Black & Decker

 

3/2/1997

 

John W. Follech

 

Black & Decker

 

2/25/1998

 

Byron Nelson

 

Leland Industries

 

4/30/1998

 

Stephen Redman

 

Leland Industries

 

4/30/1998

 

David Hubbard

 

Truecast Precision Industries

 

6/11/1998

 

John Barton

 

Channel Polymers

 

10/21/1998

 

Robert Cronin

 

Precision Tool & Die

 

10/13/1998

 

John C. Brooks

 

Plastic Sytems, Inc

 

8/28/1998

 

Joe Garata

 

 

 

5/6/1997

 

Mark Hattong

 

Micromatic Springs

 

1/29/1997

 

T. Allen Branaford

 

Precision Castings Of Tn.

 

2/2/1999

 

John Latimer

 

PCT

 

2/2/1999

 

John Wright

 

Ripley Industries

 

2/17/1997

 

Kellchi Fukuda

 

TWN Fasteners, Inc.

 

3/8/1999

 

Hirokaza Kitamura

 

TWN Fasteners, Inc.

 

3/8/1999

 

Ricky Fuston

 

TWN Fasteners, Inc.

 

3/8/1999

 

Helmut Tillinger

 

Dewalt Balck & Decker

 

3/12/1999

 

Mary Carter

 

Smurfit Stone

 

3/17/1998

 

Jerry H. Duncan

 

Primesource

 

3/25/1999

 

Gregg Jyu

 

Tazfas Corp

 

5/18/1998

 

Lin Cheng Chang

 

JWA

 

5/18/1998

 

Jeff Wardley

 

JWA

 

5/18/1998

 

Tsai Ming Te

 

JWA

 

5/18/1998

 

Randy Wallen

 

Dukane Corporation

 

12/22/1998

 

Mark Farrell

 

Compass International

 

12/3/1998

 

Cody Roulier

 

Compass International

 

12/3/1998

 

Craig J.

 

 

 

12/17/1998

 

Mike Greer

 

Rand Technology

 

12/26/1998

 

R. G. Hollis

 

Mechanical Plating P/L

 

6/19/1998

 

Gregory M. Gibbons

 

Vermont American Corporation

 

8/7/1996

 

Gregory M. Gibbons

 

Vermont American Corporation

 

6/11/1996

 

Mike Holman

 

Vermont American Corporation

 

8/7/1996

 

Todd Hoskins

 

Vermont American Corporation

 

8/7/1996

 

Gabriela Wagenbach

 

Airko

 

1/5/1998

 

Bernd Wagenbach

 

Airko

 

1/5/1998

 

Eric Kawlowski

 

Airko

 

1/5/1998

 

Falat Uwe

 

Airko

 

1/5/1998

 

Michael Hoew

 

Allied Signal Plastics

 

9/5/1997

 

Charles Hu

 

Action Bolt & Screw

 

11/11/1997

 

Illegible

 

Magnetic Technologies

 

11/11/1997

 

Natan Rondon Cuglovici

 

Sace Commercial & Industrial LTDA

 

6/13/1997

 

Richard Cummins

 

Senco Products

 

5/19/1997

 

Darrell Wondling

 

 

 

5/19/1997

 

Jim Boner

 

Sloan Fluid Access

 

4/1/1997

 

Erline Barnes

 

Willis Corron

 

1/1?/1996

 

Kevin Behr

 

Mechanical Galv-Plating P/L

 

6/24/1996

 

Scott Berry

 

Machine Specialties, Inc.

 

7/22/1996

 

Warrick Bringnans

 

Bringans & Associates

 

8/15/1996

 

Joe Cavallo

 

Jamil Packaging

 

7/15/1996

 

Terri L. Chambiiss

 

Betty Machine

 

6/24/1996

 

Kelly L. Coley

 

Coley & Lyles Insurance

 

1/15/1996

 

Dennis Duchesne

 

Caonac

 

7/25/1996

 

Ron East

 

Tennessee Corrugated Box

 

6/7/1996

 

David Fielding

 

Vermont American Corporation

 

8/13/1998

 

Thomas J. Gauld, Jr.

 

Kids Kingdom

 

8/14/1996

 

Paul Gentry

 

Gentry Sales

 

2/27/1996

 

K. Michael Grau

 

 

 

3/6/1996

 

Tim Greenfield

 

Warren Industries

 

11/14/1996

 

Robert W. Gregory

 

Mechanical Industries

 

6/6/1996

 

Helmut Hagenberg

 

GC Custom Brokers

 

6/6/1996

 

John Hamari

 

Skyline Displays

 

7/11/1996

 

James Harding

 

Phillips Printing

 

7/1?/1996

 

Roger Hasselquist

 

Warren Industries

 

11/14/1996

 

Ed Holford

 

Warren Industries

 

10/3/1996

 

Ron Huges

 

Old Dominion Freight Line

 

7/11/1996

 

Bob Jauilon

 

Southern Tool.

 

7/16/1996

 

Mark A. LaMoy

 

Rock-tenn Co.

 

8/14/1996

 

Stephen L. Layne

 

 

 

1/17/1996

 

Ernie Hehmauer

 

North American Building Systems, Inc.

 

 

 

Gerald Maggart

 

Rock-tenn Co.

 

6/7/1996

 

T. E. Mansour

 

MCM Capital

 

8/2/1996

 

Frank Mazzarino

 

Wabash Fibre Box

 

2/29/1996

 

John R. McCallum

 

GC Custom Brokers

 

6/6/1996

 

J. P. McCarley

 

C&C Industrial Sales

 

6/20/1996

 

 

--------------------------------------------------------------------------------


 

Gerald McCreaxle

 

Betty Machine

 

6/24/1996

 

Mark Mondell

 

Packaging Fulfillment

 

7/25/1996

 

Eric Phrommer

 

Paulo Products Company

 

8/13/1996

 

James C. Piffinberger III

 

MCM Capital

 

9/16/1996

 

George S. Porter

 

CF Motor Freight

 

8/13/1996

 

Cheryl Sessler

 

 

 

 

 

Bruse Staggs

 

Primesource

 

9/27/1996

 

Brad J. Strosahl

 

Primesource

 

9/27/1996

 

 

 

Team Machine Inc

 

10/17/1996

 

Barbara G.

 

Rock-tenn Co.

 

8/19/1996

 

Carl J. L

 

Whitford Corporation

 

6/6/1996

 

Scott Berry

 

Robbing & Bohr

 

6/23/1997

 

Michael Chroen

 

Machine Specialties, Inc.

 

2/24/1995

 

William H. Coley

 

Brueing Bearings, Inc.

 

10/12/199?

 

 

 

Advantage Capitol Corporation

 

1/15/1995

 

 

 

Raymond Cooper

 

2/3/1995

 

Daniel Dancer

 

Senco Products

 

11/3/1995

 

Rosemary DiFore

 

Alexander International

 

4/20/1995

 

Terry Dullaghan

 

Senco Products

 

11/3/1995

 

Wayne Ford

 

Springfield Sheet Metal

 

 

 

Walter Gambrell

 

Screw Machine Technology, Inc.

 

10/9/1995

 

Tim Gomet

 

University of Louisville

 

2/2/1995

 

Joe Hallock

 

Hallock Engineering

 

3/28/1995

 

William S. Hardaway

 

Hardaway Machine & Tool

 

12/18/1995

 

Dave Hubbard

 

Truecast Precision Castings

 

2/1/1995

 

Donald D. Klim

 

Blue Star Plastics

 

2/1/1995

 

Mark Keinath

 

M&W Tool

 

2/1/1995

 

Thomas Kennedy

 

Accelerated Technologies, Inc.

 

11/20/1995

 

Douglas King

 

Willis Corron

 

10/30/1995

 

Kurt Korfhage

 

 

 

10/2/1995

 

Butch Le Calire

 

AT&G Company, Inc.

 

6/5/1995

 

Gerald Maggart

 

Rock-tenn Co.

 

12/14/1995

 

David Meeks

 

 

 

10/9/1995

 

Benson L. Miller

 

Locknet

 

12/18/1995

 

J. Clayton Miller

 

Lockmasters

 

12/13/1995

 

Roger Miller

 

Precision Products

 

2/2/1995

 

William M. Miller

 

Cigna Property & Causaulty

 

10/30/1995

 

Mary Clarke Palmer

 

Alexander International

 

4/19/1995

 

 

 

Kreider Corporation

 

 

 

Kitt Pater

 

Newcomb Spring of Tn.

 

10/4/1995

 

Robert Putnam

 

Sumner Machine Co.

 

12/18/1995

 

Byron Roland

 

 

 

2/2/1995

 

Melinda Sandy

 

Comprehensive Rehabilitation

 

11/2/1995

 

Douglas Stagnaur

 

LNP Engineering

 

10/3/1995

 

John Stewart

 

Alexander International

 

7/13/1995

 

Carl Vonlinden

 

 

 

2/6/1995

 

Brian Weeks

 

Emery Worldwide

 

3/7/1995

 

Russell Kennedy

 

 

 

 

 

Charles Mason

 

 

 

3/24/199?

 

Gene Greene

 

 

 

2/17/1996

 

David Butler

 

Jordan Industries

 

9/29/1994

 

Thomas Caffey

 

Jordan Industries

 

6/25/1994

 

Jeff Wardley

 

Grabber Construction Products

 

1/27/1994

 

Madeleine Burkhart

 

US Dept of Commerce

 

10/28/1993

 

Geoffrey Dreger

 

Intools Inc.

 

5/17/1993

 

H. R. Graan

 

Aztec Washer Co.

 

3/31/1993

 

Ken Hood

 

Air Express International

 

11/22/1993

 

Arthur Jacobson

 

Olympic Mfg. Group, Inc.

 

5/13/1993

 

Fred Let

 

Consultant

 

10/14/1993

 

Richard Lubold

 

FMC Corporation

 

4/5/1993

 

Andy R. Martin

 

Whitsell Mfg.

 

5/4/1993

 

Hubert McGovern

 

Olympic Mfg. Group, Inc.

 

5/13/1993

 

Henry Meador

 

International Machine & Tool

 

9/7/1993

 

Jim Moss

 

Whitsell Mfg.

 

8/11/1993

 

Gordon Murphy

 

Carlson systems

 

10/21/1993

 

Vincent Reymann

 

 

 

9/7/1993

 

Randy Shaw

 

Whitsell Mfg.

 

5/4/1993

 

Jane Watson

 

Bearings Inc

 

5/4/1993

 

Allen Ziehr, Jr.

 

Washington Penn Plastic Co.

 

11/12/1993

 

Scott Calvert

 

Product Design Center

 

6/4/1991

 

Paul Scherer

 

Intec

 

 

 

Lucky Tu & Richard Rousseau

 

Sheh Fung Screws

 

5/9/1989

 

Roger Baltz

 

Production Automation LTD

 

6/16/1988

 

George Morgan

 

 

 

3/31/1989

 

Pat Robinson

 

Black & Decker

 

5/19/1998

 

Dan Macsherry

 

Black & Decker

 

5/19/1998

 

Mark Borsos

 

Black & Decker

 

5/19/1998

 

Nancy Daigler

 

Rand Technology

 

10/15/1998

 

Ray Omsby

 

Rand Technology

 

10/15/1998

 

 

--------------------------------------------------------------------------------


 

CONSULTING & SECRECY AGREEMENTS

 

Name

 

Date

 

 

 

 

 

Paul Scherer

 

5/3/93

 

Kurt M. Korfhage

 

10/23/95

 

Bob Gessler & RDC Industries

 

1/31/95

 

Ernest Davis - Davis Machinary & Sales, Inc

 

6/16/93

 

Kent Godstead

 

5/7/93

 

Henry Maupin - Intools Inc.

 

5/19/93

 

Bill Roberts - Lextech

 

6/11/93

 

John W. Nevil - Northwestern Industrial Specialists

 

5/28/93

 

James Smith

 

5/8/93

 

RDC Industries

 

4/6/93

 

Allen Ziehr, Jr.

 

5/27/93

 

Raymond Cooper

 

4/14/94

 

Omitech, Inc.

 

1990

 

Herman Topolsek - Interactive Designs, Inc.

 

8/28/90

 

 

--------------------------------------------------------------------------------


 

Schedule 1.1.5

Scheduled Assets

 

See attached listing which is hereby incorporated by reference herein.

 

--------------------------------------------------------------------------------


 

Account
Number

 

Asset Description

 

Date
Acquired

 

Original
Cost

 

Depreciation
through 10/14/04

 

Net Book Value

 

Administrative

 

 

 

 

 

 

 

 

 

 

 

1615

 

Desk & Credenza (GLH)

 

8/4/98

 

$

12,071.00

 

$

11,302.77

 

$

768.23

 

1615

 

Freight charge for GLH Furniture

 

8/4/98

 

$

1,528.19

 

$

1,430.94

 

$

97.25

 

1615

 

Office Furniture (GLH)

 

8/13/98

 

$

1,473.00

 

$

1,379.25

 

$

93.75

 

1615

 

Freight for 2 PC Sofa & Chair

 

8/25/98

 

$

228.79

 

$

214.23

 

$

14.56

 

1615

 

Decor Pacage for GLH’s Office

 

9/26/98

 

$

214.87

 

$

201.19

 

$

13.68

 

1615

 

Sony Laptop Computer

 

4/20/99

 

$

2,452.92

 

$

2,422.81

 

$

30.11

 

1615

 

Compaq EVO D510LE P4-2.26/40gb (CLL)

 

3/11/03

 

$

1,025.15

 

$

463.55

 

$

561.60

 

 

 

 

 

 

 

$

18,993.92

 

$

17,414.74

 

$

1,579.18

 

Leashold

 

 

 

 

 

 

 

 

 

 

 

1630

 

Plant Remodeling

 

3/3/95

 

$

26,136.21

 

$

6,419.17

 

$

19,717.04

 

1630

 

Painting-part of factory, offices

 

3/3/95

 

$

4,618.61

 

$

1,134.38

 

$

3,484.23

 

1630

 

Painting

 

3/10/95

 

$

1,316.63

 

$

323.38

 

$

993.25

 

1630

 

Electrical Wiring

 

3/15/95

 

$

1,727.40

 

$

424.23

 

$

1,303.17

 

1630

 

Plant Remodeling

 

3/31/95

 

$

18,239.22

 

$

4,479.61

 

$

13,759.61

 

1630

 

Fee’s and Services re plant remodel

 

3/31/95

 

$

1,432.68

 

$

351.91

 

$

1 ,080.77

 

1630

 

Design fees and drawings

 

3/31/95

 

$

3,200.00

 

$

785.93

 

$

2,414.07

 

1630

 

Dock levelers and Shelters

 

4/24/95

 

$

5,539.55

 

$

1,348.70

 

$

4,190.85

 

1630

 

100’ of 8’ 11.5ga fencing and gate

 

8/24/98

 

$

1,480.00

 

$

1,385.81

 

$

94.19

 

1630

 

8’ x 10’ 432 series overhead door

 

8/25/98

 

$

3,808.00

 

$

3,565.65

 

$

242.35

 

1630

 

Project QD 5113-Reconstruct offices

 

9/15/98

 

$

68,067.87

 

$

10,609.10

 

$

57,458.77

 

1630

 

Carpeting

 

9/15/98

 

$

4,906.13

 

$

4,593.89

 

$

312.24

 

1630

 

Repaint conference room wall

 

10/18/98

 

$

125.00

 

$

19.25

 

$

105.75

 

1630

 

Carpet in Conference Room

 

10/18/98

 

$

700.00

 

$

655.45

 

$

44.55

 

1630

 

Fence for Parts Area

 

3/1/99

 

$

1,350.00

 

$

1,143.60

 

$

206.40

 

1630

 

Advertising Office

 

3/13/00

 

$

2,200.00

 

$

258.28

 

$

1,941.72

 

1630

 

Air Conditioner for front office

 

7/24/00

 

$

9,372.55

 

$

7,103.08

 

$

2,269.47

 

1630

 

Air Conditioner

 

8/9/00

 

$

6,595.54

 

$

4,998.49

 

$

1,597.05

 

1630

 

New Lights for Production Area

 

7/3/02

 

$

8,000.00

 

$

4,045.05

 

$

3,954.95

 

1630

 

Repair metal roof

 

1/7/04

 

$

3,977.79

 

$

447.16

 

$

3,530.63

 

1630

 

Overhead door and ramp

 

8/11/04

 

$

3,784.00

 

$

425.37

 

$

3,358.63

 

 

 

 

 

 

 

$

176,577.18

 

$

54,517.49

 

$

122,059.69

 

 

 

Personally owned assets on company premises, not on company books:

 

All paintings, pictures, wall hangings and other ornamentation at all locations

 

All equipment, furnishings and other personal property in G. Lyle Habermehl
office

 

All personal property of G. Lyle Habermehl in segregated area of warehouse

 

AH personal property of employees in their work area (usually readily
identifiable as personal, rather than corporate, assets)

 

--------------------------------------------------------------------------------


 

Schedule 2.1(a)

 

QUIK DRIVE

APRIL 30, 2004 FINANCIAL STATEMENT

IN AUDITED STATEMENT FORMAT

 

 

 

April, 2004
Audit format

 

 

 

 

 

BALANCE SHEET

 

 

 

 

 

 

 

Assets

 

 

 

 

 

 

 

Current assets

 

 

 

Cash

 

747,736

 

Accounts receivable

 

2,656,999

 

Inventories

 

2,652,766

 

Prepaid expense

 

299,104

 

Total current assets

 

6,356,605

 

 

 

 

 

Property and equipment, net

 

819,642

 

 

 

7,176,247

 

 

 

 

 

Liabilities and Shareholder’s Equity

 

 

 

 

 

 

 

Current liabilities

 

 

 

Bank line of credit

 

311,000

 

Accounts payable

 

1,035,627

 

Accrued expenses and liabilities

 

308,830

 

Total current liabilities

 

1,655,457

 

 

 

 

 

Shareholder

 

1,383,089

 

 

 

 

 

Total liabilities

 

3,038,546

 

 

 

 

 

Shareholders equity

 

 

 

Common stock

 

10,001

 

Retained earnings

 

4,127,700

 

Total shareholder’s equity

 

4,137,701

 

 

 

 

 

 

 

7,176,247

 

 

STATEMENT OF INCOME AND RETAINED EARNINGS

 

Net Sales

 

8,306,948

 

 

 

 

 

Cost of sales

 

4,322,869

 

 

 

 

 

Gross profit

 

3,984,079

 

 

 

 

 

Operating expenses

 

 

 

Selling

 

1,488,551

 

General and Administrative

 

440,631

 

Warehouse and shipping

 

682,428

 

Research and development

 

64,765

 

 

 

2,676,375

 

Income (loss) from operations

 

1,307,704

 

 

 

 

 

Interest expense

 

(1,805

)

Interest income

 

2,606

 

Foreign exchange gain (loss)

 

(64,779

)

Total other

 

(63,978

)

 

 

 

 

Earnings (loss before income taxes

 

1,243,726

 

 

 

 

 

Income taxes

 

86,444

 

 

 

 

 

Net earnings (loss)

 

1,157,282

 

 

 

 

 

Retained earnings, beginning of period

 

2,970,418

 

 

 

 

 

Retained earnings, end of period

 

4,127,700

 

 

--------------------------------------------------------------------------------


 

Schedule 3.1.16

No Changes in Law

 

The Canadian International Trade Tribunal (“CITT”) has determined that there has
been dumping and subsidizing of carbon steel or stainless steel fasteners,
including screws, originating in or exported from the Peoples Republic of China
and Chinese Taipei causing injury to the domestic industry.  The Canada Border
Services Agency (“CBSA”) and CITT are continuing the investigation.  If the CBSA
confirms that there has been dumping, tariffs may be imposed.

 

--------------------------------------------------------------------------------


 

Schedule 5.1.1

Organization

 

Quik Drive USA is not qualified to do business as a foreign corporation in any
state.

 

--------------------------------------------------------------------------------


 

Schedule 5.1.2

Capitalization

 

Company

 

Shareholder

 

 

 

Quik Drive USA, Inc
Authorized – 1,000 shares, no par value
500 shares issued and outstanding

 

G. Lyle Habermehl

 

 

 

Quik Drive Canada, Inc.
Authorized – unlimited shares, no par value
1 share issued and outstanding

 

G. Lyle Habermehl

 

 

 

Quik Drive Australia Pty Limited
Authorized - 1 ordinary share
1 ordinary share issued and outstanding

 

Quik Drive USA, Inc.

 

--------------------------------------------------------------------------------


 

Schedule 5.1.5

Directors and Officers

 

Quik Drive USA, Inc.

Director

 

G. Lyle Habermehl

President

 

G. Lyle Habermehl

CFO & Secretary

 

C. Leigh Lister

VP- Sales

 

Kent Gilbert

 

 

 

Quik Drive Canada, Inc.

Director

 

G. Lyle Habermehl

President

 

G. Lyle Habermehl

CFO & Secretary

 

C. Leigh Lister

 

 

 

Quik Drive Australia Pty Limited

Director

 

G. Lyle Habermehl

Director

 

John W. Lister

President

 

G. Lyle Habermehl

 

--------------------------------------------------------------------------------


 

Schedule 5.1.6

No Restriction on Transaction

 

See attached UCC search results reflecting a lien in favor of Bank of America
with respect certain of the Assets of Quik Drive USA and Quik Drive Canada.  All
such liens will be released on or prior to Closing.

 

See Schedule 3.1.16 which is hereby incorporated by reference herein.

 

See Schedule 5.1.7 which is hereby incorporated by reference herein.

 

--------------------------------------------------------------------------------


 


Riley C Darnell
Secretary of State

[g126491kgimage002.gif]

Uniform Commercial Code
312 Eighth Avenue North
6th Fl. Wm.R. Snodgrass Tower
Nashville, Tennessee 37243
(615) 741-3276

 

 

 

State of Tennessee

 

Department of State

 

DATE:    08/13/04

 

To:

CAPITAL FILING SERVICES

8161 HWY 100

STE 172

NASHVILLE, TN 37221

 

RE:  UCC11 FILING No. 104045074

 

Criteria:

 

Debtor(s)

 

QUIK*DRIVE*USA*

 

Pursuant to your request, as search was conducted on the above criteria.  The
attached search certificate reflects the results of the search.  If we may be of
any further service to you, please contact us at (616) 741-3276.

 

Enclosures:           Original Documents

 

PAYMENT INFORMATION:

 

Paid Fees

 

Paid Copy Fees

 

 

 

 

 

 

 

 

 

$

15

 

$

0.20

 

 

 

As of 8-12-2004

 

 

The Department of State is an equal opportunity, equal access, affirmative
action public agency.

 

--------------------------------------------------------------------------------


 

REQUEST FOR COPIES OR INFORMATION

 

 

 

 

#BBS

 

 

 

 

DEBTOR(S) (LAST NAME FIRST) AND ADDRESS(ES)

 

PARTY REQUESTING COPIES OR INFORMATION

FOR FILING OFFICER USE


QUIK DRIVE USA, INC.

 


CFS c/o

8161 HIGHWAY 100, #172

NASHVILLE, TN 37221

RECEIVED – TENDERED FOR FILING
TENNESSEE SECRETARY OF STATE
08/13/04 02:35 PM

any address

$50 copy limit - if over, please provided list only

 


104–045074

 

(1) COPY REQUEST: Filing officer please furnish exact copies of all financing
statements and statements of assignment listed below, which are on file with
your office. Upon receipt of these copies, the undersigned party agrees to pay
to the Filing Officer $1.00 for each page of each financing statement or
statement of assignment furnished by the Filing Officer.

 

 

/s/ Peter Moelius

 

(Signature of Requesting Party)

 

FILE NO.

 

DATE AND HOUR OF FILING

 

NAME AND ADDRESS OF SECURED
PARTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) INFORMATION REQUEST: Filing officer please furnish certificate showing
whether there is on file as of                              , 19         , at
                M. any presently effective financing statement, or any statement
of assignment thereof, naming the above debtor, give the date and hour of filing
of each such statement, and the name and addresses of each party named therein. 
Enclosed is the statutory fee of $15.00.  The undersigned party further agrees
to pay to the Filing Officer, upon receipt of the above certificate, statement
and each statement of assignment reported on the certificate.

 

 

 

 

(Signature of Requesting Party)

 

FILE NO.

 

DATE AND HOUR OF FILING

 

NAME AND ADDRESS OF SECURED
PARTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Uniform Commercial Code — Form UCC 11 (Revised for use in the State of Tenn.)

 

--------------------------------------------------------------------------------


 


Riley C. Darnell
Secretary of State

[g126491kgimage002.gif]


Uniform Commercial Code
312 Eighth Avenue North
6th Fl. Wm.R. Snodgrass Tower
Nashville, Tennessee 47243
(615) 741-3276

 

 

 

State of Tennessee

 

Department of State

 

DATE:      08/13/04

Search Certificate

 

 

Filing Number: 101012275

 

Filing Date & Time: 01/09/01

 

10:16:00

 

Lapse Date: 01/09/06

 

 

Debtor:

QUIK DRIVE USA INC

 

436 CALVERT DRIVE

 

GALLATIN, TN 37066

 

 

 

 

Debtor:

QUIK DRIVE USA INC

 

436 CALVERT DRIVE

 

GALLATIN, TN 37066

 

 

Secured Party:

BANK OF AMERICA, NA

 

ONE BANK OF AMERICA PLAZA

 

NASHVILLE, TN, 37239

 

Listing of Related UCC Documents for 101012275

 

Filing Date & Time

 

Filing Number

 

Filing Type

 

 

 

 

 

 

 

03/09/01            09:47:00

 

301069366

 

Amendment

 

 

1

--------------------------------------------------------------------------------


 

[ILLEGIBLE]

THIS SPACE FOR USE OF FILING OFFICER

 

 

FINANCING STATEMENT - FOLLOW INSTRUCTIONS CAREFULLY
This Financing Statement is presented for filing pursuant to the Uniform
Commercial Code and will remain in effective, with certain exceptions, for 5
years from date of filing.

RECEIVED - TENDERED FOR FILING
TENNESSEE SECRETARY OF STATE
01/09/01  10:16 AM

101-012275

 

 

A. NAME & TEL # OF CONTACT AT FILER (optional)

B. FILING OFFICE ACCT. # [optional]

 

 

 

 

C. RETURN COPY TO : (Name of the mailing address)

 

 

 

Bank of America, N.A.

One Bank of America Plaza
Nashville, TN, 37239

 

 

 

D. OPTIONAL DESIGNATION [ILLEGIBLE]   o LESSOR/LESSEE
o CONSIGNOR/CONSIGNEE o NON-UCC FILING

 

 

1. DEBTOR’S EXACT FULL LEGAL NAME - Insert only one debtor name (1a or 1b)

 

OR

1a. ENTITY’S NAME
Quik Drive Inc. U.S.A., Inc. and Quik Drive Canada, Inc

 

 

 

 

 

 

 

1b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

1c. MAILING ADDRESS
436 Calvert Drive

CITY
GALLATIN

STATE
TN

COUNTRY

POSTAL CODE
37066

 

 

 

 

 

1d. S.S. OR TAX I.D. #
511196020

OPTIONAL
ADD’NL INFO RE ENTITY
DEBTOR)

1e. TYPE OF ENTITY

1f. ENTITY STATE OR COUNTRY OF ORGANIZATION

1g. ENTITY’S ORGANIZATIONAL If any

 

 

o NONE

 

 

 

 

 

 

2.ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - Insert only one debtor name

 

OR

2.a. ENTITY NAME



 

 

 

2.b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

2 c. MAILING ADDRESS



CITY



STATE



COUNTRY

POSTAL CODE



 

 

 

 

 

2.d. S.S. OR TAX I.D. #



OPTIONAL
[ILLEGIBLE] ENTITY
DEBTOR

2e. TYPE OF ENTITY

2f. ENTITY’S STATE OR COUNTRY OF ORGANIZATION

2g. ENTITY’S ORGANIZATIONAL If any

 

 

o NONE

 

3. SECURED PARTY’S (ORIGINAL S/P or ITS TOTAL ASSIGNEE) EXACT FULL LEGAL NAME –
Insert only one secured party name (3a or 3b)

OR

3.a. ENTITY’S NAME
Bank of America, N.A.



 

 

 

3.b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

3 c. MAILING ADDRESS
One Bank of America Plaza

CITY
Nashville

STATE
TN

COUNTRY

POSTAL CODE
?

 

 

 

 

 

4. This FINANCING STATEMENT covers the following types of items of property:
All Accounts and Inventory; whether any of the foregoing is owned now or
acquired later; all accessions, additions, replacements, and substitutions
relating to any of the foregoing; all records of any kind relating to any of the
foregoing; all proceeds relating to any of the foregoing (including insurance,
general intangibles and other accounts proceeds).

 

 

Maximum Principal Indebtedness for Tennessee Recording Tax Purposes is
$1,000,000.00

 

5.

CHECK
BOX
(if applicable)

o

[ILLEGIBLE]

7. If filed in Florida (check one)

o

DOCUMENTARY STAMP TAX PAID

 

ý

DOCUMENTARY STAMP TAX NOT APPLICABLE

6. REQUIRED SIGNATURES

 

/s/ LYLE HABERMEHL

 

8.o

[ILLEGIBLE]

LYLE HABERMEHL

9. Check to REQUEST SEARCH CERTIFICATE(S) on Debtor(s)

( ADDITIONAL FEE)

 

(optional)

o All Debtors

o Debtor 1

o Debtor 2

 

 

 

 

 

CFI ProServices, Inc. 400 S.W. 5th Avenue, Portland, Oregon 97204

(1) FILING OFFICER COPY — NATIONAL FINANCING STATEMENT ( FORM UCC1) (TRANS) (REV
12/18/95)

 

--------------------------------------------------------------------------------


 

[ILLEGIBLE]

THIS SPACE FOR USE OF FILING OFFICER

 

 

FINANCING STATEMENT - FOLLOW INSTRUCTIONS CAREFULLY
This Financing Statement is presented for filing pursuant to the Uniform
Commercial Code and will remain in effective, with certain exceptions, for 5
years from date of filing.

RECEIVED - TENDERED FOR FILING
TENNESSEE SECRETARY OF STATE
01/09/01  10:16 AM




 

 

A. NAME & TEL # OF CONTACT AT FILER (optional)

B. FILING OFFICE ACCT. # [optional]

301–069366

 

 

 

C. RETURN COPY TO : (Name of the mailing address)

 

 

 

Bank of America, N.A.
FLS-100–02–0?                                                       ucc 3
amendment
P.O. Box 40328
Jacksonville, FL 3???-0??9

 

 

 

D. OPTIONAL DESIGNATION [ILLEGIBLE]   o LESSOR/LESSEE
o CONSIGNOR/CONSIGNEE o NON-UCC FILING

File #  101012275

 

1. DEBTOR’S EXACT FULL LEGAL NAME - Insert only one debtor name (1a or 1b)

 

OR

1a. ENTITY’S NAME
Quik Drive Inc. U.S.A., Inc. and Quik Drive Canada, Inc

 

 

 

 

 

 

 

1b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

1c. MAILING ADDRESS
436 Calvert Drive

CITY
GALLATIN

STATE
TN

COUNTRY

POSTAL CODE
37066

 

 

 

 

 

1d. S.S. OR TAX I.D. #
??-1196020

OPTIONAL
INFO RE ENTITY
DEBTOR)

1e. TYPE OF ENTITY

Corporation

1f. ENTITY STATE OR COUNTRY OF ORGANIZATION

1g. ENTITY’S ORGANIZATIONAL If any

 

 

ý NONE

 

 

 

 

 

 

2.ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - Insert only one debtor name

 

OR

2.a. ENTITY NAME



 

 

 

2.b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

2 c. MAILING ADDRESS



CITY



STATE



COUNTRY

POSTAL CODE



 

 

 

 

 

2.d. S.S. OR TAX I.D. #



OPTIONAL
INFO RE ENTITY
DEBTOR

2e. TYPE OF ENTITY

2f. ENTITY’S STATE OR COUNTRY OF ORGANIZATION

2g. ENTITY’S ORGANIZATIONAL If any

 

 

o NONE

 

3. SECURED PARTY’S (ORIGINAL S/P or ITS TOTAL ASSIGNEE) EXACT FULL LEGAL NAME –
Insert only one secured party name (3a or 3b)

OR

3.a. ENTITY’S NAME
Bank of America, N.A.



 

 

 

3.b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

3 c. MAILING ADDRESS
FLS-100–02–0?, One Bank of America Plaza

CITY
Nashville

STATE
TN

COUNTRY

POSTAL CODE
37239

 

 

 

 

 

4. This FINANCING STATEMENT covers the following types of items of property:
All Inventory and Accounts; whether any of the foregoing is owned now or
acquired later; all accessions, additions, replacements, and substitutions
relating to any of the foregoing; all records of any kind relating to any of the
foregoing; all proceeds relating to any of the foregoing (including insurance,
general intangibles and other accounts proceeds).

 

 

This Filing is to increase indebtedness evidenced by original filing #101012275
dated 1/9/01 currently at $1,000,000.00

 

Maximum principal indebtedness
for Tennessee recorded tax
purpose is $1,000,000

 

 

Maximum Principal Indebtedness for Tennessee Recording Tax Purposes is
$2000000.00.

 

5.

CHECK
BOX
(if applicable)

o

[ILLEGIBLE]

7. If filed in Florida (check one)

o

DOCUMENTARY STAMP TAX PAID

 

ý

DOCUMENTARY STAMP TAX NOT APPLICABLE

6. REQUIRED SIGNATURES

 

/s/ LYLE HABERMEHL

 

8.o

[ILLEGIBLE]

LYLE HABERMEHL

9. Check to REQUEST SEARCH CERTIFICATE(S) on Debtor(s)

( ADDITIONAL FEE)

 

(optional)

o All Debtors

o Debtor 1

o Debtor 2

 

 

 

 

 

[ILLEGIBLE] Incorporated, 400 S.W. 5th Avenue, Portland, Oregon 97204

(1) FILING OFFICER COPY — NATIONAL FINANCING STATEMENT ( FORM UCC1) (TRANS) (REV
12/18/95)

 

--------------------------------------------------------------------------------


 

Riley C Darnell
Secretary of State

[g126491kgimage004.gif]

Uniform Commercial Code
312 Eighth Avenue North
6th Fl. Wm. R. Snodgrass Tower
Nashville, Tennessee 37243

 

State of Tennessee

(615) 741-3276

 

Department of State

 

 

DATE:  08/13/04

 

To:

 

 

CAPITAL FILING SERVICES

 

8161 HWY 100

 

STE 172

 

NASHVILLE, TN 37221

 

RE:  UCC11 FILING No.  104045072

 

Criteria:

 

Debtor (s)

 

 

QUIK*DRIVE*AUSTRALIA*

 

Pursuant to your request, a search was conducted on the above criteria. The
records of this office do not reflect an active financing statement on the above
criteria. If we may be of an further service to you, please contact us at (615)
741-3276.

 

Enclosures:

Original Documents

 

 

PAYMENT INFORMATION:

 

Paid Fees

 

Paid Copy Fees

 

 

 

 

 

 

 

$

15

 

$

0.00

 

 

As of 8-12-2004

 

The Department of State is an equal opportunity, equal access, affirmative
action public agency.

 

--------------------------------------------------------------------------------


 

 

REQUEST FOR COPIES OR INFORMATION

 

 

 

#BBS

DEBTOR(S) (LAST NAME FIRST) AND
ADDRESS(ES)

QUIK DRIVE AUSTRALIA, INC.
any address

$ 50 copy limit - if over, please provide list only

PARTY REQUESTING COPIES OR
INFORMATION


CFS c/o
8161 HIGHWAY 100, #172
NASHVILLE, TN 37221

FOR FILING OFFICER USE

 

 

RECEIVED – TENDERED FOR FILING

 

TENNESSEE SECRETARY OF STATE

 

08/13/04 02:35 PM

 

104 – 045072

 

(1) COPY REQUEST: Filing officer please furnish exact copies of all financing
statements and statements of assignment listed below, which are on file with
your office.  Upon receipt of these copies, the undersigned party agrees to pay
to the Filing Officer $1.00 for each page of each financing statement or
statement of assignment furnished by the Filing Officer.

 

 

/s/ Peter Moelius

 

(Signature of Requesting Party)

 

FILE NO.

 

DATE AND HOUR OF FILING

 

NAME AND ADDRESS OF SECURED
PARTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) INFORMATION REQUEST: Filing officer please furnish certificate showing
whether there is on file as of                       , 19         , at
                       M, any presently effective financing statement, or any
statement of assignment thereof, naming the above debtor, give the date and hour
of filing of each such statement, and the names and addresses of each party
named therein.  Enclosed is the statutory fee of $15.00.  The undersigned party
further agrees to pay to the Filing Officer, upon receipt of the above
certificate, statement and each statement of assignment reported on the
certificate.

 

 

 

 

(Signature of Requesting Party)

 

 

FILE NO.

 

DATE AND HOUR OF FILING

 

NAME AND ADDRESS OF SECURED
PARTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Uniform Commercial Code — Form UCC 11 (Revised for use in the State of Tenn.)

 

--------------------------------------------------------------------------------


 

 

Riley C Darnell
Secretary of State

[g126491kgimage004.gif]

Uniform Commercial Code
312 Eighth Avenue North
6th Fl. Wm. R. Snodgrass Tower
Nashville, Tennessee 37243
(615) 741-3276

 

State of Tennessee

 

 

Department of State

 

 

DATE:  08/13/04

 

To:

 

 

CAPITAL FILING SERVICES

 

8161 HWY 100

 

STE 172

 

NASHVILLE, TN 37221

 

RE:    UCC11 FILING No. 104045073

 

Criteria:

 

Debtor (s)

 

 

QUIK*DRIVE*CANADA*

 

Pursuant to your request, a search was conducted on the above criteria. The
attached search certificate reflects the results of the search. If we may be of
any further service to you, please contact us at (615) 741-3276.

 

Enclosures:          Original Documents

 

PAYMENT INFORMATION:

 

Paid Fees

 

Paid Copy Fees

 

 

 

 

 

 

 

$

15

 

$

0.20

 

As of 872-2004

 

The Department of State is an equal opportunity, equal access, affirmative
action public agency.

 

--------------------------------------------------------------------------------


 

 

REQUEST FOR COPIES OR INFORMATION

 

 

 

#BBS

DEBTOR(S) (LAST NAME FIRST) AND ADDRESS(ES)

QUIK DRIVE CANADA, INC.
any address

$ 50 copy limit - if over, please provide list only

PARTY REQUESTING COPIES OR INFORMATION

CFS c/o
8161 HIGHWAY 100, #172
NASHVILLE, TN 37221

FOR FILING OFFICER USE

 

 

RECEIVED – TENDERED FOR FILING

 

TENNESSEE SECRETARY OF STATE

 

08/13/04 02:35 PM

 

104 – 045073

 

(1) COPY REQUEST: Filling officer please furnish exact copies of all financing
statements and statements of assignment listed below, which are on file with
your office.  Upon receipt of these copies, the undersigned party agrees to pay
to the Filing Officer $1.00 for each page of each financing statement or
statement of assignment furnished by the Filing Officer.

 

 

/s/ Peter Moelius

 

(Signature of Requesting Party)

 

FILE NO.

 

DATE AND HOUR OF FILING

 

NAME AND ADDRESS OF SECURED
PARTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(2) INFORMATION REQUEST: Filing officer please furnish certificate showing
whether there is on file as of                 , 19      , at
                                 M, any presently effective financing statement,
or any statement of assignment thereof, naming the above debtor, give the date
and hour of filing of each such statement, and the names and addresses of each
party named therein.  Enclosed is the statutory fee of $15.00.  The undersigned
party further agrees to pay to the Filing Officer, upon receipt of the above
certificate, statement and each statement of assignment reported on the
certificate.

 

 

 

 

(Signature of Requesting Party)

 

 

FILE NO.

 

DATE AND HOUR OF FILING

 

NAME AND ADDRESS OF SECURED
PARTY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Uniform Commercial Code — Form UCC 11 (Revised for use in the State of Tenn.)

 

--------------------------------------------------------------------------------


 

 

Riley C Darnell
Secretary of State

[g126491kgimage004.gif]

Uniform Commercial Code
312 Eighth Avenue North
6th Fl. Wm.R. Snodgrass Tower
Nashville, Tennessee 37243-
(615) 741-3276

 

State of Tennessee

 

 

Department of State

 

 

Date: 08/13/04

Search Certificate

 

 

Filing Number: 101012275

Filling Date & Time: 01/09/01

10:16:00

Lapse Date: 01/09/06

 

Debtor:

QUIK DRIVE USA INC

 

436 CALVERT DRIVE

 

GALLATIN, TN, 37066

 

 

 

 

Debtor:

QUIK DRIVE CANADA INC

 

436 CALVERT DRIVE

 

GALLATIN, TN, 37066

 

 

Secured Party:

BANK OF AMERICA N A

 

ONE BANK OF AMERICA PLAZA

 

NASHVILLE, TN, 37239

 

Listing of Related UCC Documents for    101012275

 

Filing Date & Time

 

Filing Number

 

Filing Type

 

 

 

 

 

03/09/01     09:47:00

 

301069366

 

Amendment

 

1

--------------------------------------------------------------------------------


 

[ILLEGIBLE]

THIS SPACE FOR USE OF FILING OFFICER

 

 

FINANCING STATEMENT - FOLLOW INSTRUCTIONS CAREFULLY
This Financing Statement is presented for filing pursuant to the Uniform
Commercial Code and will remain in effective, with certain exceptions, for 5
years from date of filing.

RECEIVED - TENDERED FOR FILING
TENNESSEE SECRETARY OF STATE
01/09/01  10:16 AM

101-012275

 

 

A. NAME & TEL # OF CONTACT AT FILER (optional)

B. FILING OFFICE ACCT. # [optional]

 

 

 

 

C. RETURN COPY TO : (Name of the mailing address)

 

 

 

Bank of America, N.A.

One Bank of America Plaza
Nashville, TN, 37239

 

 

 

D. OPTIONAL DESIGNATION [ILLEGIBLE]   o LESSOR/LESSEE
o CONSIGNOR/CONSIGNEE o NON-UCC FILING

 

 

1. DEBTOR’S EXACT FULL LEGAL NAME - Insert only one debtor name (1a or 1b)

 

OR

1a. ENTITY’S NAME
Quik Drive Inc. U.S.A., Inc. and Quik Drive Canada, Inc

 

 

 

 

 

 

 

1b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

1c. MAILING ADDRESS
436 Calvert Drive

CITY
GALLATIN

STATE
TN

COUNTRY

POSTAL CODE
37066

 

 

 

 

 

1d. S.S. OR TAX I.D. #
511196020

OPTIONAL
INFO RE ENTITY
DEBTOR)

1e. TYPE OF ENTITY

1f. ENTITY STATE OR COUNTRY OF ORGANIZATION

1g. ENTITY’S ORGANIZATIONAL If any

 

 

o NONE

 

 

 

 

 

 

2.ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - Insert only one debtor name

 

OR

2.a. ENTITY NAME



 

 

 

2.b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

2 c. MAILING ADDRESS



CITY



STATE



COUNTRY

POSTAL CODE



 

 

 

 

 

2.d. S.S. OR TAX I.D. #



OPTIONAL
INFO RE ENTITY
DEBTOR

2e. TYPE OF ENTITY

2f. ENTITY’S STATE OR COUNTRY OF ORGANIZATION

2g. ENTITY’S ORGANIZATIONAL If any

 

 

o NONE

 

3. SECURED PARTY’S (ORIGINAL S/P or ITS TOTAL ASSIGNEE) EXACT FULL LEGAL NAME –
Insert only one secured party name (3a or 3b)

OR

3.a. ENTITY’S NAME
Bank of America, N.A.



 

 

 

3.b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

3 c. MAILING ADDRESS
One Bank of America Plaza

CITY
Nashville

STATE
TN

COUNTRY

POSTAL CODE
?????

 

 

 

 

 

4. This FINANCING STATEMENT covers the following types of items of property:
All Accounts and Inventory; whether any of the foregoing is owned now or
acquired later; all accessions, additions, replacements, and substitutions
relating to any of the foregoing; all records of any kind relating to any of the
foregoing; all proceeds relating to any of the foregoing (including insurance,
general intangibles and other accounts proceeds).

 

 

Maximum Principal Indebtedness for Tennessee Recording Tax Purposes is
$1,000,000.00

 

5.

CHECK
BOX
(if applicable)

o

[ILLEGIBLE]

7. If filed in Florida (check one)

o

DOCUMENTARY STAMP TAX PAID

 

ý

DOCUMENTARY STAMP TAX NOT APPLICABLE

6. REQUIRED SIGNATURES

 

/s/ LYLE HABERMEHL

 

8.o

[ILLEGIBLE]

LYLE HABERMEHL

9. Check to REQUEST SEARCH CERTIFICATE(S) on Debtor(s)

( ADDITIONAL FEE)

 

(optional)

o All Debtors

o Debtor 1

o Debtor 2

 

 

 

 

 

CFI ProServices, Inc. 400 S.W. 5th Avenue, Portland, Oregon 97204

(1) FILING OFFICER COPY — NATIONAL FINANCING STATEMENT ( FORM UCC1) (TRANS) (REV
12/18/95)

 

--------------------------------------------------------------------------------


 

[ILLEGIBLE]

THIS SPACE FOR USE OF FILING OFFICER

 

 

FINANCING STATEMENT - FOLLOW INSTRUCTIONS CAREFULLY
This Financing Statement is presented for filing pursuant to the Uniform
Commercial Code and will remain in effective, with certain exceptions, for 5
years from date of filing.

RECEIVED - TENDERED FOR FILING
TENNESSEE SECRETARY OF STATE
03/09/01  09:47 AM

301-069366

 

 

A. NAME & TEL # OF CONTACT AT FILER (optional)

B. FILING OFFICE ACCT. # [optional]

 

 

 

 

C. RETURN COPY TO : (Name of the mailing address)

 

 

 

Bank of America, N.A.
FL9–100–02–08
P.O.Box 40329
Jacksonville, FL 32203–0329

 

 

 

D. OPTIONAL DESIGNATION [ILLEGIBLE]   o LESSOR/LESSEE
o CONSIGNOR/CONSIGNEE o NON-UCC FILING

File # 101012275

 

1. DEBTOR’S EXACT FULL LEGAL NAME - Insert only one debtor name (1a or 1b)

 

OR

1a. ENTITY’S NAME
Quik Drive Inc. U.S.A., Inc. and Quik Drive Canada, Inc

 

 

 

 

 

 

 

1b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

1c. MAILING ADDRESS
436 Calvert Drive

CITY
GALLATIN

STATE
TN

COUNTRY

POSTAL CODE
37066

 

 

 

 

 

1d. S.S. OR TAX I.D. #
51–1195020

OPTIONAL
ADD’NL INFO ENTITY
DEBTOR Corporation

1e. TYPE OF ENTITY

1f. ENTITY STATE OR COUNTRY OF ORGANIZATION

1g. ENTITY’S ORGANIZATIONAL If any

 

 

ý NONE

 

 

 

 

 

 

2.ADDITIONAL DEBTOR’S EXACT FULL LEGAL NAME - INSERT ONLY ONE DEBTOR NAME

 

OR

2.a. ENTITY NAME



 

 

 

2.b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

2 c. MAILING ADDRESS



CITY



STATE



COUNTRY

POSTAL CODE



 

 

 

 

 

2.d. S.S. OR TAX I.D. #



OPTIONAL
ADD’NL INFO ENTITY
DEBTOR

2e. TYPE OF ENTITY

2f. ENTITY’S STATE OR COUNTRY OF ORGANIZATION

2g. ENTITY’S ORGANIZATIONAL If any

 

 

o NONE

 

3. SECURED PARTY’S (ORIGINAL S/P or ITS TOTAL ASSIGNEE) EXACT FULL LEGAL NAME –
Insert only one secured party name (3a or 3b)

OR

3.a. ENTITY’S NAME
Bank of America, N.A.



 

 

 

3.b. INDIVIDUAL’S LAST NAME

FIRST NAME

MIDDLE NAME

SUFFIX

 

 

 

3 c. MAILING ADDRESS
[ILLEGIBLE] One Bank of America Plaza

CITY
Nashville

STATE
TN

COUNTRY

POSTAL CODE
37239

 

 

 

 

 

4. This FINANCING STATEMENT covers the following types of items of property:
All Inventory and Accounts; whether any of the foregoing is owned now or
acquired later; all accessions, additions, replacements, and substitutions
relating to any of the foregoing; all records of any kind relating to any of the
foregoing; all proceeds relating to any of the foregoing (including insurance,
general intangibles and other accounts proceeds).

 

This Filing is to increase indebtedness evidenced by original filing #101012275
dated 1/9/01 currently at $1,000,000.00

 

Maximum Principal Indebtedness for Tennessee recorded tax purpose is $1,000,000

 

Maximum Principal Indebtedness for Tennessee Recording Tax Purposes is
$1,000,000.00

 

5.

CHECK
BOX
(if applicable)

o

[ILLEGIBLE]

7. If filed in Florida (check one)

o

DOCUMENTARY STAMP TAX PAID

 

ý

DOCUMENTARY STAMP TAX NOT APPLICABLE

6. REQUIRED SIGNATURES

 

/s/ LYLE HABERMEHL

 

8.o

[ILLEGIBLE]

LYLE HABERMEHL

9. Check to REQUEST SEARCH CERTIFICATE(S) on Debtor(s)

( ADDITIONAL FEE)

 

(optional)

o All Debtors

o Debtor 1

o Debtor 2

 

 

 

 

 

CONCENTREX Incorporated.  400 S.W. 5th Avenue, Portland, Oregon 97204

(1) FILING OFFICER COPY — NATIONAL FINANCING STATEMENT ( FORM UCC1) (TRANS) (REV
12/18/95)

 

--------------------------------------------------------------------------------


 

Schedule 5.1.7

No Conflicts

 

The following agreements require consent to assignment:

 

Nick and Tina Andriopoulos

 

Lease with Quik Drive USA

 

8/25/2003

Losee Business Center, LLC

 

Quik Drive U.S.A, Inc. - Las Vegas Warehouse-Addendum 1

 

7/29/2004

Glen Corporation

 

Quik Drive Canada, Inc.

 

4/19/2004

Do it Best Corporation

 

Terms & Conditions

 

3/7/2000

Amazon.com

 

Vendor Buying Agreement

 

3/4/2004

Ace Hardware Corporation

 

Electronic Payments Agreement

 

7/21/2004

Lowe’s Company

 

Master Standard Buying Agreement

 

 

Lowe’s Company

 

Vendor Buying Agreement

 

10/6/2003

Lowe’s Company

 

Electronic Payments Agreement

 

3/23/2004

Lowe’s Company

 

Supplier Support Commitment Form

 

12/31/2003

Lowe’s Company

 

Rebate Schedule

 

1/1/2004

Zina International - QVC

 

Marketing & Sales Agreement

 

8/1/2002

Exhomde, LLC - Home Depot

 

Marketing & Sales Agreement

 

1/10/2000

NHS 2005

 

Exhibit Space Contract

 

7/24/2004

Orgill, Inc.

 

Exhibit Space Contract

 

8/12/2004

Do it Best Market

 

Exhibit Space Contract

 

6/10/2004

Batimat 2005

 

Exhibit Space Contract

 

8/10/2004

Hitachi Power Tools

 

Confidential Disclosure Agreement

 

 

Sumner Regional Health Systems, Inc.

 

Corporate Health Management

 

8/8/1997

Porter Cable Corporation

 

Exclusive Patent License Agreement

 

2/18/1997

James Hardie Research Pty LTD

 

Consent to Use Trademark in Advertising Agreement

 

12/1/2000

Enterprise

 

Vehicle Lease

 

7/20/2000

UPS Online WorldShip

 

Support Equipment Agreement

 

7/3/2001

Sprint

 

Centurion Service Agreement-Phones

 

12/17/2001

Bellsouth Business Internet Services

 

Master Agreement

 

7/2/2003

AT&T

 

Master Agreement

 

7/15/2003

Pitney Bowes Credit Corp.

 

Series Agreement

 

12/1/2003

T Mobile

 

Standard Service Agreement

 

6/16/2004

Verizon Wireless

 

Service Agreement

 

9/3/2003

Federal Express Canada Ltd.

 

Thermal Printer License

 

12/4/2003

American Express/Canadian Imperial Bank of Commerce

 

Merchant Card Service Agreement

 

09/12/2003

Bank of America

 

Merchant Card Service Agreement

 

2/7/2001

Dun & Bradstreet

 

D & B zapdata MarketPlace Services Agreement and Master Agreement

 

9/8/2004

Paychex

 

Electronic Network Services Agreement

 

 

BFI

 

Service Agreement

 

8/21/2002

 

--------------------------------------------------------------------------------


 

The following contract requires notice upon assignment:

 

K.TICHO Supply Agreement dated October 23, 2002

 

The City of North Las Vegas requires Quik Drive USA to have a business license
to operate there.  The license is not transferable.

 

Under Canadian law, Quik Drive Canada is required to give notice, or pay in lieu
of notice, to Canadian employees of termination of employment.

 

Sellers make no representation or warranty regarding the Investment Canada Act
or Competition Act.

 

The Sales Executive Employment Agreement dated July 1, 2003, between Quik Drive
USA and Dan Burkhart provides that if Mr. Burkhart is not offered comparable
employment by the purchaser of all or substantially all of Quik Drive USA’s
assets, Mr. Burkhart will be entitled to one year’s annual base salary.

 

--------------------------------------------------------------------------------


 

Schedule 5.1.11

Validity of Contracts

 

Manulife Financial

 

Contract proposal

 

7/19/2004

Paychex

 

Estimated Fee Schedule

 

7/26/2001

Prudential Financial

 

Request to Participate as Subscriber

 

7/15/2004

Guardian

 

Plan Agreement

 

8/1/2004

C&J Consulting

 

Administration Agreement

 

5/25/2001

G. Lyle Habermehl

 

Quik Drive USA, Inc. - Gallatin Location

 

1/1/1995

 

--------------------------------------------------------------------------------


 

Schedule 5.1.13

 

Cover /Index Page

 

This Schedule 5.1.13 includes:

1.               Patents Table

2.               Trade Marks Table

3.               Trade Names List

4.               Designs Table

5.               Copyright List

6.               List of Exceptions under Section 5.1.13

7.               “Off-the-Shelf” Commercially Available Software Programs

 

October 6, 2004

 

--------------------------------------------------------------------------------


 

Schedule 5.1.13

Patents Table

 

QUIK DRIVE USA INC. Patents

 

Title

 

Country

 

SeriaNr

 

PatentNr

 

Code

Advance Mechanism for Collated Screwdriver

 

US

 

08/771962

 

5870933

 

 

Advance Mechanism for Collated Screwdriver

 

AU

 

94122/98

 

756804

 

 

Advance Mechanism for Collated Screwdriver

 

EP

 

98309551.4

 

1004404 B1

 

 

Advance Mechanism for Collated Screwdriver

 

DE

 

69818835.7

 

69818835.7

 

 

Advance Mechanism for Collated Screwdriver

 

UK

 

98309551.4

 

1004404

 

 

Advanced Mechanism for Collated Screwdriver

 

CA

 

2254416

 

 

 

 

Arrow Head Screwstrip

 

US

 

09/702541

 

6494322

 

 

Arrow Head Screwstrip

 

CA

 

2360178

 

 

 

OA

Autofeed Screwdriver for Screws With Flat Head Bottoms

 

CA

 

2329285

 

 

 

 

Autofeed Screwdriver for Screws With Flat Head Bottoms

 

US

 

09/663408

 

6601480

 

 

Autofeed Screwdriver for Screws With Flat Head Bottoms

 

GB

 

0122386.6

 

2367779

 

 

Autofeed Screwdriver for Screws With Flat Head Bottoms

 

DE

 

10145703.0

 

 

 

OA

Collated Drywall Screws

 

CA

 

2182856

 

 

 

 

Collated Drywall Screws

 

US

 

08/871659

 

5921736

 

 

Collated Drywall Screws

 

US

 

08/081829

 

5622024

 

 

Collated Screw Strip With Support Surface

 

US

 

08/879910

 

5819609

 

 

Double Arm Pawl for Autofeed Screwdriver

 

CA

 

2324627

 

 

 

 

Double Arm Pawl for Autofeed Screwdriver

 

US

 

09/694910

 

6439085

 

 

Driver for Screws Carrying Washers

 

CA

 

2325281

 

 

 

OA

Driver for Screws Carrying Washers

 

US

 

08/786662

 

5943926

 

 

Exit Locating Collated Screw Strip and Screwdrivers Therefore

 

US

 

08/233,909

 

 

 

AB

Exit Locating Collated Screw Strip and Screwdrivers Therefore

 

PC

 

CA95/00253

 

 

 

AB

Exit Locating Collated Screw Strip and Screwdrivers Therefore

 

US

 

08/545399

 

5699704

 

 

Exit Locating Collated Screw Strips and Screwdrivers Therefore

 

CA

 

2189026

 

2189026

 

 

Exit Locating Screwdriver

 

US

 

09/535783

 

 

 

AB

Exit Locating Screwdriver

 

US

 

09/140218

 

6055891

 

 

False Thread Screw and Screwstrip

 

US

 

09/343796

 

6074149

 

 

Fastener Retaining Nosepiece for Screwdrivers

 

CA

 

2324742

 

 

 

 

Fastener Retaining Nosepiece for Screwdrivers

 

US

 

09/694912

 

6363818

 

 

Fastener with Stepped Head for Composite Decking

 

US

 

10/269906

 

 

 

 

Fastener With Stepped Head for Composite Decking

 

AU

 

2003248195

 

 

 

 

Fastener With Stepped Head for Composite Decking

 

CA

 

2441715

 

 

 

OA

Finger Release Mechanism for Collated Strip Screwdriver

 

CA

 

2161591

 

2161591

 

 

Finger Release Mechanism for Collated Strip Screwdriver

 

US

 

08/331729

 

5570618

 

 

Hand Held Power Tool

 

PC

 

CA96/00876

 

 

 

AB

Hand Held Power Tool

 

US

 

08/577023

 

 

 

AB

Hand Held Power Tool

 

US

 

09/108578

 

6058815

 

 

Hand Held Power Tool

 

CH

 

96942213.8

 

0868265

 

AB

Hand Held Power Tool

 

BE

 

96942213.8

 

0868265

 

AB

Hand Held Power Tool

 

FR

 

96942213.8

 

0868265

 

AB

Hand Held Power Tool

 

DE

 

69603751.3

 

69603751.3

 

 

 

--------------------------------------------------------------------------------


 

Title

 

Country

 

SeriaNr

 

PatentNr

 

Code

Hand Held Power Tool

 

GB

 

96942213.8

 

0868265

 

 

Hand Held Power Tool

 

IT

 

96942213.8

 

0868265

 

AB

Hand Held Power Tool

 

SE

 

96942213.8

 

0868265

 

 

Hand Held Power Tool

 

CA

 

2238318

 

 

 

OA

Hand Held Power Tool

 

AU

 

11356/97

 

728305

 

 

Hand Held Power Tool

 

EP

 

96942213.8

 

0868265

 

 

Holding Strap for Curved Screwstrip

 

US

 

10/738121

 

 

 

OA

Holding Strap for Curved Screwstrip

 

CA

 

2459089

 

 

 

OA

Lockable Telescoping Screwdriver

 

DE

 

19882991.4

 

 

 

OA

Lockable Telescoping Screwdriver

 

JP

 

2000-545677

 

 

 

OA

Lockable Telescoping Screwdriver

 

US

 

09/673917

 

6647836

 

 

Lockable Telescoping Screwdriver

 

US

 

08/741278

 

5855151

 

 

Lockable Telescoping Screwdriver

 

CA

 

2219259

 

2219259

 

 

Lockable Telescoping Screwdriver

 

PC

 

CA98/00432

 

 

 

AB

Power Drill Housing Extension Coupling

 

US

 

09/091816

 

6109145

 

 

Power Drill Housing Extension Coupling

 

EP

 

96942214.6

 

0873221 B1

 

 

Power Drill Housing Extension Coupling

 

AU

 

11357/97

 

716274

 

 

Power Drill Housing Extension Coupling

 

JP

 

523935/97

 

 

 

 

Power Drill Housing Extension Coupling

 

CA

 

2238268

 

2238268

 

 

Power Drill Housing Extension Coupling

 

US

 

08/579284

 

5662011

 

 

Power Drill Housing Extension Coupling

 

PC

 

CA96/00877

 

 

 

AB

Power Drill Housing Extension Coupling

 

BE

 

96942214.6

 

0873221

 

AB

Power Drill Housing Extension Coupling

 

FR

 

96942214.6

 

0873221

 

AB

Power Drill Housing Extension Coupling

 

DE

 

69604090.5

 

69604090.5

 

 

Power Drill Housing Extension Coupling

 

GB

 

96942214.6

 

0873221

 

 

Power Drill Housing Extension Coupling

 

IT

 

96942214.6

 

0873221

 

AB

Power Drill Housing Extension Coupling

 

SE

 

96942214.6

 

0873221

 

 

Power Drill Housing Extension Coupling

 

CH

 

96942214.6

 

0873221

 

AB

Replaceable Bit Screwdriver Assembly

 

US

 

08/673615

 

 

 

AB

Replaceable Bit Screwdriver Assembly

 

US

 

08/673615

 

5918512

 

 

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

EP

 

95916542.4

 

0805736

 

 

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

AU

 

23014/95

 

681026

 

AB

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

CA

 

2189027

 

 

 

OA

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

FR

 

95916542.4

 

0805736

 

AB

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

DE

 

69506587.4

 

0805736

 

 

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

GB

 

95916542.4

 

0805736

 

 

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

CH

 

95916542.4

 

0805736

 

AB

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

PC

 

CA95/00252

 

 

 

AB

Screw Strip with Overlapping Washers, and Method and Apparatus for Installation

 

US

 

08/234,333

 

5542323

 

 

Screw Strip with Washers

 

CA

 

602955

 

1297451

 

 

Screw Strip with Washers

 

US

 

07/414,514

 

4930630

 

 

Screwdriver for Joining Metal Framing

 

US

 

09/140508

 

6085616

 

 

Screwdriver Replaceable Bit Assembly

 

us

 

044,956

 

5351586

 

 

Screwdriver Replacement Bit Assembly

 

CA

 

2275133

 

2275133

 

 

Screwdriver With Dual Cam Slot for Collated Screws

 

CA

 

2312292

 

2312292

 

 

Screwdriver With Dual Cam Slot for Collated Screws

 

JP

 

11-505167

 

 

 

OA

Screwdriver With Dual Cam Slot for Collated Screws

 

EP

 

98929177.8

 

0991502 B1

 

 

 

--------------------------------------------------------------------------------


 

Title

 

Country

 

SeriaNr

 

PatentNr

 

Code

Screwdriver With Dual Cam Slot for Collated Screws

 

AU

 

79033/98

 

740659

 

 

Screwdriver With Dual Cam Slot for Collated Screws

 

CA

 

2293615

 

2293615

 

 

Screwdriver with Dual Cam Slot for Collated Screws

 

FR

 

98929177.8

 

0991502

 

AB

Screwdriver with Dual Cam Slot for Collated Screws

 

DE

 

69807692.3

 

69807692.3

 

 

Screwdriver with Dual Cam Slot for Collated Screws

 

SE

 

98929177.8

 

0991502

 

 

Screwdriver with Dual Cam Slot for Collated Screws

 

CH

 

98929177.8

 

0991502

 

AB

Screwdriver with Dual Cam Slot for Collated Screws

 

GB

 

98929177.8

 

0991502

 

 

Screwdriver with Dual Cam Slot for Collated Screws

 

US

 

10/689466

 

 

 

 

Screwdriver With Dual Cam Slot for Collated Screws

 

US

 

08/882323

 

5934162

 

 

Screwdriver With Dual Cam Slot for Collated Screws

 

US

 

09/313848

 

6089132

 

 

Screwdriver with Dual Cam Slot for Collated Screws

 

US

 

10/252751

 

 

 

AB

Screwdriver With Dual Cam Slot for Collated Screws

 

PC

 

CA98/00601

 

 

 

AB

Screwdriver with Replaceable Bit Assembly

 

PC

 

94-00209

 

 

 

AB

Screwdriver with Replaceable Bit Assembly

 

US

 

08/225949

 

5531143

 

 

Screwdriver with Replaceable Bit Assembly

 

JP

 

06-522576

 

3506337

 

 

Screwdriver with Replaceable Bit Assembly

 

CA

 

2160001

 

2160001

 

 

Screwdriver with Replaceable Bit Assembly

 

GB

 

94913466.2

 

0693018

 

 

Screwdriver with Replaceable Bit Assembly

 

FR

 

94913466.2

 

0693018

 

AB

Screwdriver With Replaceable Bit Assembly

 

AU

 

65618/94

 

676044

 

 

Screwdriver With Replaceable Bit Assembly

 

EP

 

94913466.2

 

0693018 B1

 

 

Screwdriver with Replaceable Bit Assembly

 

DE

 

69407775.5-8

 

69407775.5

 

 

Screwdriver with Replaceable Nose for Collated Screws

 

US

 

08/511945

 

5568753

 

 

Screwdriver with Replaceable Nose for Collated Screws

 

FR

 

96112745.3

 

0757935

 

AB

Screwdriver with Replaceable Nose for Collated Screws

 

DE

 

69601333.9

 

69601333.9

 

 

Screwdriver with Replaceable Nose for Collated Screws

 

IT

 

96112745.3

 

0757935

 

AB

Screwdriver with Replaceable Nose for Collated Screws

 

SE

 

96112745.3

 

0757935

 

AB

Screwdriver with Replaceable Nose for Collated Screws

 

CH

 

96112745.3

 

0757935

 

AB

Screwdriver with Replaceable Nose for Collated Screws

 

GB

 

96112745.3

 

0757935

 

 

Screwdriver with Replaceable Nose for Collated Screws

 

JP

 

8-226059

 

 

 

 

Screwdriver with Replaceable Nose for Collated Screws

 

EP

 

96112745.3

 

0757935 B1

 

 

Screwdriver with Replaceable Nose for Collated Screws

 

AU

 

61924/96

 

702558

 

 

Screwdriver with Replaceable Nose for Collated Screws

 

CA

 

2182765

 

 

 

 

Screwdriver With Shoe Guided Slide Body

 

US

 

09/517771

 

6244140 B1

 

 

Screwdriver With Dual Cam Slot for Collated Screws

 

US

 

09/843544

 

6453780 B2

 

 

Screwdriver with Slotted Nose for Collated Screws

 

US

 

08/673398

 

5927163

 

 

Screwdriver With Slotted Nose for Collated Screws

 

CA

 

2207647

 

 

 

OA

Screwdriving Apparatus for Use in Driving Screws Joined Together in a Strip

 

US

 

08/018897

 

5337635

 

 

Screwdriving Apparatus for Use in Driving Screws Joined Together in a Strip

 

JP

 

06-518505

 

3524924

 

 

Screwdriving Apparatus for Use in Driving Screws Joined Together in a Strip

 

AU

 

60347/94

 

682678

 

 

Screwdriving Apparatus for Use in Driving Screws Joined Together in a Strip

 

EP

 

94 906 808.4

 

0684894 B1

 

 

Screwdriving Apparatus for Use in Driving Screws

 

CA

 

2156276

 

2156276

 

 

 

--------------------------------------------------------------------------------


 

Title

 

Country

 

SeriaNr

 

PatentNr

 

Code

Joined Together in a Strip

 

 

 

 

 

 

 

 

Screwdriving Apparatus for Use In Driving Screws..

 

PC

 

94-00082

 

 

 

AB

Screwdriving Apparatus for Use in Driving Screws Joined Together in a Strip

 

US

 

08/198129

 

5469767

 

 

Screwdriving Apparatus for Use in Driving Screws Joined Together in a Strip

 

FR

 

94906808.4

 

0684894

 

AB

Screwdriving Apparatus for Use in Driving Screws Joined Together in a Strip

 

DE

 

69406532.3

 

69406532.3

 

 

Screwdriving Apparatus for Use in Driving Screws Joined Together in a Strip

 

GB

 

94906808.4

 

0684894

 

 

Screwdriving Apparatus for Use in Driving Screws Joined Together in a Strip

 

IT

 

94906808.4

 

0684894

 

AB

Screwdriving Apparatus for Use in Driving Screws Joined Together in a Strip

 

CH

 

94906808.4

 

0684894

 

AB

Semi-Automatic Screwdriver for Collated Screws

 

CA

 

2327583

 

 

 

AB

Semi-Automatic Screwdriver for Collated Screws

 

US

 

09/453004

 

6164170

 

 

Socket for Lever Removal of Screwdriver Bit

 

AU

 

59417/96

 

679486

 

 

Socket for Lever Removal of Screwdriver Bit

 

US

 

08/673611

 

 

 

AB

Socket for Lever Removal of Screwdriver Bit

 

US

 

09/006401

 

5884541

 

 

Socket for Lever Removal of Screwdriver Bit

 

CA

 

2275131

 

2275131

 

 

Split Nosepiece for Driving Collated Screws

 

US

 

10/291248

 

 

 

 

Split Nosepiece for Driving Collated Screws

 

PC

 

CA03/01725

 

 

 

OA

Split Nosepiece for Driving Collated Screws

 

US

 

Unknown (filed 8/31/04)

 

 

 

 

Supporting Deflective Screwstrip

 

CA

 

2207763

 

2207763

 

 

Supporting Deflective Screwstrip

 

US

 

08/754543

 

5758768

 

 

Toeing Nosepiece for Screwdrivers

 

US

 

09/694902

 

6425306

 

 

Toeing Nosepiece for Screwdrivers

 

CA

 

2324623

 

 

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5.1.13 Trade Marks Table

 

QUIK DRIVE USA INC. Trade Marks

 

Trademark

 

Country

 

Serial Nr

 

Reg Nr

 

Code

QUIK DRIVE

 

AR

 

2.270.689

 

 

 

AB

QUIK DRIVE (Class 7)

 

AR

 

2.270.690

 

 

 

AB

QUIK DRIVE (Class 7)

 

AU

 

714755

 

714755

 

 

QUIK DRIVE (Class 6)

 

AU

 

703514

 

703514

 

 

QUIK DRIVE (Class 6)

 

AU

 

714754

 

714754

 

 

QUIK DRIVE (Class 7)

 

BR

 

822783231

 

 

 

NUC

QUIK DRIVE (Class 6)

 

BR

 

822783223

 

 

 

NUC

BANANA

 

CA

 

1180441

 

 

 

OA

QUIKSTRIP

 

CA

 

814998

 

TMA 513984

 

NUC

QUIKDRIVER

 

CA

 

1159962

 

TMA 612070

 

 

QD2000

 

CA

 

826576

 

TMA 481523

 

 

QUIKDRIVER DESIGN

 

CA

 

765083

 

TMA 482906

 

 

QUIK DRIVE

 

CA

 

617765

 

TMA 369470

 

 

QUIK DRIVE

 

CA

 

767016

 

TMA 455959

 

 

COIL-SCRU

 

CA

 

767015

 

TMA 451607

 

 

THE COLOUR “YELLOW”

 

CA

 

855542

 

TMA 533331

 

 

QD

 

CA

 

864308

 

TMA 539044

 

 

QUIK DRIVE & DESIGN

 

CA

 

669112

 

TMA 399584

 

 

QUIKSTRIP (Class 6)

 

CT

 

1524131

 

1524131

 

NUC

QUIKDRIVER & DESIGN

 

CT

 

1523901

 

1523901

 

 

QUIK DRIVE (Classes 6, 7)

 

CT

 

375634

 

375634

 

 

QUIK DRIVE (Class 7)

 

JP

 

102190/1996

 

4162603

 

NUC

QUIK DRIVE (Classes 6, 7)

 

JP

 

102189/1996

 

4184722

 

NUC

QUIK DRIVE (Classes 6, 7)

 

KP

 

2000-0013491

 

498836

 

NUC

QUIK DRIVE

 

NO

 

2000 01585

 

208436

 

 

QUIKDRIVER & DESIGN

 

NO

 

2000 01587

 

208437

 

 

QUIKSTRIP

 

NO

 

2000 01586

 

205419

 

NUC

QUIK DRIVE

 

NZ

 

262876

 

262876

 

 

BANANA

 

US

 

76/533522

 

 

 

OA

QUIK DRIVE

 

US

 

75/171485

 

2133981

 

 

QUIKSTRIP

 

US

 

75/135151

 

2129515

 

NUC

QUICK/DRIVER 6

 

US

 

74/426304

 

1943366

 

AB

QUIKDRIVER DESIGN

 

US

 

74/521911

 

2014146

 

 

QUICK/DRIVER 8

 

US

 

74/426369

 

1930508

 

AB

QUICK/DRIVER 10

 

US

 

74/425767

 

1930507

 

AB

QUIKDRIVER

 

US

 

76/480910

 

2786131

 

 

THE COLOUR “YELLOW”

 

US

 

75/414639

 

2655212

 

 

QUIK DRIVE

 

US

 

764973

 

1544189

 

 

QD2000

 

US

 

75/204197

 

2147335

 

 

COIL-SCRU

 

US

 

74/602233

 

1967998

 

 

QD

 

US

 

75/409138

 

2430220

 

 

 

--------------------------------------------------------------------------------


 

Schedule 5.1.13 Trade Name List

 

QUIK DRIVE USA INC. Trade Names

 

Trade Names / Fictitious business names:

QUIK DRIVE

QUIK DRIVE USA

QUIK DRIVE CANADA

QUIK DRIVE AUSTRALIA

quikdrive.com

www.quikdrive.com and other similar domain names

 

Unregistered Trade Marks/ Service Marks:

QD PRO

 

--------------------------------------------------------------------------------


 

Schedule 5.1.13 Designs Table

 

QUIK DRIVE USA INC. Designs

 

Title

 

Country

 

Serial Nr

 

Reg Nr

 

 

 

 

 

 

 

Screwdriving Tool for Collated Fasteners

 

US

 

29/063864

 

391135

Screwdriving Tool for Collated Fasteners

 

CA

 

1997-1113

 

82461

Screwstrip

 

US

 

29/131969

 

469344

 

--------------------------------------------------------------------------------


 

Schedule 5.1.13 Copyright List

 

QUIK DRIVE USA INC. Copyrights

 

Unregistered Copyrights in advertising and promotional materials, website
www.quikdrive.com, instructional materials and manuals for products, product
packaging, including, but not limited to, the following U.S. Copyright
Applications:

 

No.

 

Title

 

Year creation completed

 

Date First Published

1.

 

QD PRO MANUAL

 

2003

 

October 1, 2003

2.

 

QD 2000 SDS MANUAL

 

2004

 

July 1, 2004

3.

 

QDA 158 MANUAL

 

2004

 

August 1, 2004

4.

 

QDA 158 Spec Sheet

 

2004

 

August 1, 2004

5.

 

PRO 175G2 Spec Sheet

 

2004

 

July 1, 2004

6.

 

PRO 200G2 Spec Sheet

 

2004

 

September 15, 2004

7

 

PRO 250G2 Spec Sheet

 

2004

 

September 16, 2004

8.

 

PRO 300G2 Spec Sheet

 

2004

 

September 16, 2004

9.

 

QD PROLDH Spec Sheet

 

2004

 

August 9, 2004

10.

 

QD PRORF Spec Sheet

 

2003

 

July 1, 2003

11.

 

QD PRO Attachment Spec Sheets

 

2003

 

July 1, 2003

12.

 

QD2000 SDS Spec Sheet

 

2004

 

August 26, 2004

13.

 

QD2000F Spec Sheet

 

2004

 

August 4, 2004

14.

 

SDS Cordless Spec Sheet

 

2004

 

July 20, 2004

15.

 

Easy fix for squeaky floor Flyer

 

2004

 

April 3, 2004

16.

 

FastPitch Specialty Fasteners Flyer

 

2002

 

July 2, 2002

17.

 

Recommended Fasteners for Hardibacker® Ceramic Tile Backerboard Flyer

 

2002

 

July 2, 2002

18.

 

Approved System For High Density OSB Flyer

 

2004

 

August 20, 2004

19.

 

Deck / Dock Screws Flyer

 

2004

 

August 15, 2004

20.

 

QD PRO175G2 & QD PRO250G2 Schematic

 

2001

 

September 15, 2001

21.

 

QD PRO200G2 Schematic

 

2001

 

September 15, 2001

22.

 

QD 2000 SDS G2 Schematic

 

2001

 

September 15, 2001

23.

 

Screw Box Labelling for Straight screwstrip

 

2003

 

January 1, 2003

24.

 

Screw Box Labelling for Curved Screwstrip

 

2004

 

April 15, 2004

25.

 

Tool box label for QD PROGT

 

2004

 

September 22, 2004

26.

 

Package Label for QuikDriver

 

2003

 

April 15, 2003

 

--------------------------------------------------------------------------------


 

Schedule 5.1.13

List of Exceptions under Section 5.1.13:

 

1.

 

Confidential Settlement and Mutual Release Agreement effective 10-15-2003 with
Anchor Distributing, Inc. (G2145/28)

 

 

 

2.

 

Confidential Settlement and Mutual Release Agreement effective 11-14-2003 with
Universal Fastener Outsourcing, LLC (G2145/29)

 

 

 

3.

 

Settlement Agreement with Crispo Canada Inc. dated March 10, 2004.

 

 

 

4.

 

Settlement Agreement with Evolution Fasteners Inc. dated October 10, 2002.

 

 

 

5.

 

Quik Drive / K.Ticho Supply Agreement dated October 23, 2002 (provides for
manufacture of screwstrips in Korea for sale to Quik Drive). (G2145/21)

 

 

 

6.

 

Federal Court of Canada – Court Action T-1271-01 - Quik Drive Canada, Inc. vs.
Langtry Industries Ltd. and G. Lyle Habermehl in respect of Canadian Patent
2,189,026. (QUIK1)

 

 

 

7.

 

Federal Court of Canada – Court Action T-99-02 – Quik Drive Canada, Inc. vs.
Langtry Industries Ltd. and G. Lyle Habermehl in respect of Canadian Patents
2,160,001, 2,2275,131 and 2,275,133. (QUIK2)

 

 

 

8.

 

Correspondence received from the law firm of Kinman Amlani Holland of New
Westminster, B.C., dated August 20, 2004 and August 21, 2004 alleging invalidity
and threatening reexamination proceedings against unspecified patents by
unspecified clients.

 

 

 

9.

 

Oral threat by Mr. Langtry, principal of Langtry Industries, to initiate
reexamination proceedings against patents mentioned in #6 and #7 above.

 

 

 

10.

 

Opposition proceedings by Quik Drive USA Inc. for the trade mark BLUE-COLOURED
STRAP FOR A SCREW STRIP, Serial No. 1108629, Applicant – Langtry Industries Ltd.
(O-QUI003)

 

--------------------------------------------------------------------------------


 

Schedule 5.1.13

“Off-the-Shelf” Commercially Available Software Programs

 

1.               Adobe Acrobat

 

2.               Microsoft MapPoint

 

3.               Microsoft Office

 

4.               Microsoft Project

 

5.               Microsoft Publisher

 

6.               Microsoft Windows

 

7.               Roxio CD & DVD Creator

 

8.               Symantec pcAnywhere

 

9.               Symantec WinFax Pro

 

--------------------------------------------------------------------------------


 

Schedule 5.1.15

Litigation

 

See Schedule 5.1.13, items 6 - 10, which are incorporated by reference herein.

 

--------------------------------------------------------------------------------


 

Schedule 5.1.17

Contracts for Personal Services

 

Bonus agreements with the following Canadian employees:

 

Garry Pickering

Kelly Ewin

Alex Rousseau

Virginia Rabson

John Schembri

Bob McCormick

James Roffe

 

Eastern Region salesmen quarterly bonus program

 

Sales Executive Employment Agreement between Quik Drive, U.S.A., Inc. and Dan
Burkhart dated July 1, 2003.

 

--------------------------------------------------------------------------------


 

Schedule 5.1.18

Employee Benefit Plans

 

Habermehl intends to pay bonuses to all employees of the Companies following
Closing.

 

See Schedule 5.1.17 which is incorporated by reference herein.

 

Quik Drive USA, Inc.

 

Key Program Elements

 

Offering

 

 

 

Healthcare Protection

 

Medical, Dental, Vision, Cancer, Accident, Cardiac Care, Critical Care, Hospital
Intensive Care & Coronary Care Plan

 

 

 

Financial Protection

 

Group Term Life/AD&D, Supplemental Term Life/AD&D, Spouse Term Life, Child Term
Life, Short Term Disability, Long Term Disability

 

 

 

Education

 

Tuition Reimbursement

 

 

 

Financial Security

 

401(k) Plan

 

Participation: (except 401(k))

•                  Starting the first of the month following 90 days of
continuous employment

•                  During open enrollment period, which occurs once per year
prior to August 1

•                  Regular full-time employees who work at least 30 hours per
week

•                  Eligible dependents of  employees  (see evidence of coverage
booklets for eligibility guidelines)

 

Changes:

•                  During your open enrollment period

•                  A Change in Status when you, your spouse, or your
dependent(s) GAIN or LOSE ELIGIBILITY for your current coverage; AND the
election change that you intend to make corresponds with that GAIN or LOSS of
same coverage.

 

--------------------------------------------------------------------------------


 

HEALTHCARE PROTECTION

 

•  Medical Coverage (Group)

The medical plan is designed to help assist you and your family with the cost of
medical expenses, including hospital, non-hospital, prescription drug and
behavioral health.

Benefits are available as follows:

 

PLAN PROVISIONS

 

IN-NETWOK

 

OUT-OF-NETWORK [2]

Annual Deductible

 

 

 

 

(Quik Drive reimburses the in-network individual and family deductible)

 

 

 

 

Individual

 

$

1,000

 

$

2,000

Family

 

$

2,000

 

$

4,000

Annual Out-of-Pocket Maximum Amount

 

 

 

 

Individual

 

$

2,500

 

$

7,500

Family

 

$

5,000

 

$

15,000

Lifetime Maximum

 

$

5,000,000

 

$

5,000,000

Pre-Existing Waiting Period [1]

 

12 months

 

12 months

 

 

 

 

 

Practitioner Office Services

 

 

 

 

Office Visits

 

$25 Co-pay (S network)

 

60% after Deductible

 

 

$30 Co-pay (P network)

 

 

Routine Diagnostic Lab, X-Ray, & Injections

 

No additional Co-pay

 

60% after Deductible

Non-routine Diagnostic Services [5]

 

80% after Deductible

 

60% after Deductible

 

 

 

 

 

Preventative Health Care Services 

 

 

 

 

Well Child Care (to age 6)

 

$25 Co-pay (S network)

 

60% after Deductible

 

 

$30 Co-pay (P network)

 

 

Annual Well Woman exam

 

$25 Co-pay (S network)

 

60% after Deductible

 

 

$30 Co-pay (P network)

 

 

Annual Mammography Screening

 

No Additional Co-pay

 

60% after Deductible

Annual Cervical Cancer Screening

 

No Additional Co-pay

 

60% after Deductible

Prostate Cancer Screening

 

No Additional Co-pay

 

60% after Deductible

Immunizations (to age 6)

 

No Additional Co-pay

 

60% after Deductible

 

 

 

 

 

Services Received at a Facility

 

 

 

 

(includes profession and facility charges)

 

 

 

 

Inpatient Services [3]

 

80% after Deductible

 

60% after Deductible

Outpatient Surgery [4]

 

80% after Deductible

 

60% after Deductible

Routine Diagnostic Service-Outpatient

 

100% after Deductible

 

60% after Deductible

Non-routine Diagnostic Services-Outpatient [5]

 

80% after Deductible

 

60% after Deductible

Other Outpatient Services [6]

 

80% after Deductible

 

60% after Deductible

Emergency Care Services [7]

 

$100 Co-pay

 

$100 Co-pay

Emergency Care Non-Routine Diagnostics [5]

 

80% after Deductible

 

80% after Deductible

 

 

 

 

 

Medical Equipment

 

80% After Deductible

 

60% after Deductible

 

 

 

 

 

Therapy Services [8]

 

80% after Deductible

 

60% after Deductible

 

 

(Limited to 30 visits per year per therapy type)

 

 

 

 

 

 

 

Ambulance Service

 

80% after Deductible

 

80% after Deductible

 

 

 

 

 

Prescription Drugs

 

Generic - $10 Co-pay Preferred Brand Name - $35 Co-pay Non-preferred Brand Name
- $50 Co-pay

 

Generic - $10 Co-pay Preferred Brand Name - $35 Co-pay Non-preferred Brand Name
- $50 Co-pay

 

--------------------------------------------------------------------------------

Notes:

(1)  HIPPA regulation apply.  A Group enrollee’s pre-existing condition waiting
period can be reduced by the enrollee’s applicable ‘creditable coverage’.

(2)  Out-of-network benefit payment based on BlueCross BlueShield of Tennessee
maximum allowable charge.  You are responsible for paying any amount exceeding
the maximum allowable charge.

(3)  Services require prior approval.  Benefits will be reduced to 50% for
services received from network providers outside Tennessee and all
out-of-network providers when prior approval is not obtained.

(4)  Certain surgical procedures require prior approval.  Benefits will be
reduced to 50% for services received from network providers outside Tennessee
and all out-of-network providers when prior approval is not obtained.

 

--------------------------------------------------------------------------------


 

Call Customer Service to determine which procedures require prior approval.

(5)  CAT scans, MRIs, nuclear medicine and other similar technologies.

(6)  Includes services such as chemotherapy, radiation therapy, infusions, and
renal dialysis.

(7)  ER services include all services in conjunction with ER visit except
non-routine diagnostic services.

(8)  Physical, speech, manipulative, and occupation therapies are limited to 30
visits per therapy type per year.  Cardiac and pulmonary rehabilitative
therapies are limited to 36 visits per therapy type per year.

 

•  Dental (Group)

To help assist you with the cost of dental expenses, Quik Drive offers you a
dental plan through Guardian, which provides preventative care benefits at
little cost to you to encourage regular checkups.

Benefits are available as follows:

 

 

 

 

 

Network

 

Non-Network

Calendar Year Per Person (maximum $150)

 

$50

 

$50

Deductible waived for Preventive Services

 

 

 

 

Preventive Services

    *every six months

  **for dependent children up to age 14

***for dependent children up to age 16

 

Emergency Treatment

Oral Examinations *

X-Rays

Teeth Cleaning

Fluoride Treatments**

Space Maintainers***

Topical Sealants***

 

Plan pays 100%

 

Plan pays 100% of allowable charges

Basic Services

 

Laboratory tests

Amalgam, silicate, and acrylic fillings

Extractions and other oral surgery Anesthesia

 

Plan pays 90%

 

Plan pays 80% of allowable charges

Major Services

 

Gold and porcelain fillings and crowns Bridgework and dentures Root canals
Periodontic services

 

Plan pays 60%

 

Plan pays 50% of allowable charges

Orthodontia: Children under age 19, plan pays 50%

 

$1,000 (lifetime max)

Annual Maximum

 

$1,000

 

•  Vision (Group)

Your vision plan is offered by Spectera.  Spectera makes it easy to use your eye
care benefits and to maintain your eye health.

Benefits are available as follows:

 

 

 

Network

 

Non-Network

Complete Eye Exam (once every 12 months)

 

$10 co-pay

 

Optometrist

$40.00

Ophthalmologist

$40.00

Frames (every 2 calendar years)

 

$20 co-pay for frames from Spectera’s selection

 

 

$45.00

Lenses Standard single or multi-focal lenses (once every 12 months)

 

$20 co-pay for lenses(waived if paid toward frame purchase)

 

Single vision

$40.00

Bifocal

$60.00

Trifocal

$80.00

Lenticular

$80.00

Contact Lenses

 

$105

 

 

$105

(once every 12 months in lieu of eyeglasses)

 

•  USAble Voluntary Products

•                  Cardiac Care

•                  Accident

•                  Cancer

 

--------------------------------------------------------------------------------


 

•                  Critical Care

•                  Hospital Intensive Care & Coronary Care Plan

Refer to the USAble brochure for coverage information.  If you are interested in
the above

listed coverage contact your HR office to schedule an appointment with an USAble
representative.

 

•  Education

•                  Employees are eligible after they have completed 1 year of
service.

•                  All courses must be job related and pre approved.

•                  The amount of reimbursement will be based on the final grade
the employee receives in the course, as follows:

•                  A=100%, B=80%, C=60%, <C=0%

 

•  401(k)

•                  Employees are eligible to participate after they have
completed 1 year of service, attained age 19, and work at least 1,000 hours in
the plan year.

•                  After one year of service employees are 100% vested.

Quik Drive makes a discretionary contribution which is determined before the
first of each year. (Currently, dollar for dollar match on first 3%, 50 cents on
next 2%, maximum 4% if employee contributes 5% or more)

 

•  Short Term Disability (Group)

Your Short Term Disability is offered by Prudential.

•                  Coverage begins on the 15 day for approved Short Term
Disability claims

•                  If approved employees are eligible for up to 60% of weekly
earnings to a maximum of $750.00.

•                  Short Term Disability is provided at no cost to exempt
employees and is self insured by the company.

 

•  Long Term Disability (Group)

Your Long Term Disability is offered by Prudential.  Quik Drive pays 100% of the
premium for you.

•                  Coverage begins on the 91st day for approved Long Term
Disability claims

•                  If approved employees are eligible for up to 60% of monthly
earnings to a maximum of $6,000.

 

•  Life Insurance/AD&D (Group)

Your 100% company paid life insurance is offered by Prudential.

•                  $15,000 Life Insurance

•                  $15,000 AD&D

 

--------------------------------------------------------------------------------


 

Benefit Premiums

 

August 2004-July 2005

 

Medical

 

Coverage

 

Weekly Cost

 

 

S network

 

P network

Employee Only

 

$

6.60

 

$

9.32

Employee + Spouse

 

$

25.16

 

$

28.02

Employee + Children

 

$

18.93

 

$

21.29

Family

 

$

43.86

 

$

48.18

 

Vision

 

Coverage

 

Weekly Cost

Employee Only

 

100% paid by company

Employee + Spouse

 

$

1.56

Employee + Children

 

$

1.71

Family

 

$

3.57

 

Dental

 

Coverage

 

Weekly Cost

Employee Only

 

100% paid by company

Employee + Spouse

 

$

4.97

Employee + Children

 

$

6.16

Family

 

$

10.01

 

--------------------------------------------------------------------------------


 

Schedule 5.1.22

Insurance Policies

 

Quik Drive USA, Inc.

Period 03/14/04 – 03/14/05 (unless otherwise noted)

 

Travelers – Y-630-151X3153-TIL-04

Locations:

•                  436 Calvert Dr. Gallatin, TN 37072

•                  4336 Losee Rd, Suite 6, Las Vegas, NV 89117

•                  warehouse/paint booth – 3556 Clay County Hwy, Moss TN 38575

Deluxe Property

Commercial General Liability

Employee benefits liability

Commercial Inland Marine

 

Travelers – Y-810-460K4545-TIL-04

Business Auto

 

Travelers – YSM-CUP-460k4569-TIL-04

Commercial Excess Liability (Umbrella)

 

Travelers – YNUB-961J838-4-04

Workers Compensation And Employers Liability

 

Travelers –BAJ-BM21-151X3012-PHX-04 (Phoenix)

Boiler and Machinery

 

Travelers – 18-PC-961J8544-IND-04

Locations

•                  2/13 Carnegie Place Blacktown, NSW 2148, Australia

•                  1F No 17-1, Lane 482, Sec-2 Chung Shan Road, Chung Ho City,
Taipei, Taiwan, ROC

•                  134, Yao Shan St. San Min Dist, Kaohsiung, Taiwan, ROC

International World Cover

Commercial Property

Commercial General Liability

Business Auto

Voluntary workers compensation, employers liability and medical evacuation,
repatriation and travel assistance

 

Travelers – QTJ-MOC 273D916-A-04

Ocean Marine Cargo

 

Foreign Credit Insurance Corporation (FICA) – MB-119745

Period 11/01/03 – 11/01/04

Export credit

 

--------------------------------------------------------------------------------


 

Travelers – 6-0023-2155-9

Period 06/15/04 – 06/15/05

Flood – Building and contents – 436 Calvert Drive

 

Enterprise Leasing – Enterprise provide insurance on all sales employees driving
Enterprise vehicles as part of lease package

 

Quik Drive Canada, Inc.

Period 03/14/04-03/14/05

 

Travelers – 233D8246

Locations

•                  250 Trowers Rd, Unit 6, Vaughan, Ontario, L4L 5Z6

Deluxe property

Commercial General Liability

Employee benefits liability

 

*plus special endorsement under lease agreement – Tenant Glass Coverage

 

Quik Drive USA, Inc., Quik Drive Canada, Inc. and Quik Drive Australia Pty
Limited

Period 08/01/04 – 08/01/05

 

Travelers – 103364114

“Wrap”

Directors and officers liability, employment practices liability, fiduciary
liability (claims made basis)

Fidelity, Kidnap and ransom/Extortion

 

G. Lyle Habermehl

Period 10/19/03 – 10/19/04

 

Travelers – I-680-1568A694-IND-03

Building Package – 436 Calvert Drive

 

--------------------------------------------------------------------------------


 

Schedule 5.1.26

Additions

 

None

 

--------------------------------------------------------------------------------


 

Schedule 5.1.28

Environmental Matters

 

(a)(5)

Phase I Environmental Site Assessment

 

TVG Environmental, Inc.

 

for Quick Drive USA, Inc.

 

436 Calvert Drive

 

Gallatin, TN 37066

 

August 20, 2004

 

 

(b)

None

 

--------------------------------------------------------------------------------


 

Schedule 5.1.29

Payables

 

See attached list.

 

--------------------------------------------------------------------------------


 

 

   QUIK DRIVE U.S.A. INC.

 

10/13/04

ACCOUNTS PAYABLE AGED TRIAL BALANCE

BRANCH CL COLSON TENNESSEE

OCTOBER 31 2004

POSTING MONTH: 1004 OCT 04

 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE  TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

COLTEN COLSON TENNESSEE INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH TOTAL

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

ATB SUMMARY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPENING BALANCE

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

 

   QUIK DRIVE U.S.A. INC.

 

10/13/04

ACCOUNTS PAYABLE AGED TRIAL BALANCE

BRANCH US GALLATIN

OCTOBER 31 2004

POSTING MONTH: 1004 OCT 04

 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE  TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

ACTION ACTION BOLT & SCREW CORP

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

ADECCO ADECCO

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

ALASTO ALAN STONEKING

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

AMEHAR AMERICAN HARDWARE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

ANIKEP ANITA KEPLEY

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

ANNLAW ANNE MARIE LAW

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

ASHCHE ASHLAND CHEMICAL, INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

00

 

.00

 

.00

 

ASSPAC ASSOCIATED PACKAGING, INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 ASTAIN A-STAINLESS INTERNATIONAL CO

 

FUTURE

 

.00

 

155,441.39

 

155,441.39

 

77,468.90

 

77,972.49

 

.00

 

.00

 

AUTCEN THE AUTOMATION CENTER, INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

AVEEXP AVERITT EXPRESS, INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

B&DUSA BLACK & DECKER (U.S.) INC,

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

BASSIM BASS, BARRY & SIMS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

BCBSTN BLUE CROSS-BLUE SHIELD OF TN

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

BERSAL BERTON SALES

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

BETBUS BETTER BUSINESS EQUIPMENT CO.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

BETGRE BETTY N GREGORY

 

FUTURE

 

.00

 

24,717.62

 

24,717.62

 

24,717,62

 

.00

 

.00

 

.00

 

BFCENT BONDED FILTER COMPANY, LLC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

BFI BROWNING-FERRIS INDUSTRIES

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

BLAOXI BLACK OXIDE SPECIALTIES

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

BLUYAC BLUEGRASS YACHT & CC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

BUICOM BUILD.COM

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

C&JCON C&J CONSULTING & ADMIN. INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

C&SMET C&S METAL PRODUCTS CO. LTD

 

FUTURE

 

.00

 

312.50

-

312.50

-

.00

 

.00

 

.00

 

312.50

-

CAMPED CAMERON PEDEGO

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

3

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE  TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

CARPAR CAROLYN M. PARRISH, M.D.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

CHIYAN HUA YANG WORLDWIDE CORP.

 

FUTURE

 

.00

 

4,509.65

 

4,509.65

 

.00

 

4,509.65

 

.00

 

.00

 

CHROBI CH ROBINSON WORLDWIDE, INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

CINTAS CINTAS CORPORATION #051

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

CITNOR CITY OF NORTH US VEGAS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

CLAALL CLARK ALLEN

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

COLLYL COLEY & LYLES INSURANCE AGENCY

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

CONCLE CONICLEAN

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

CONKIT CONNIE W KITTRELL

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

CONSOU CON-WAY SOUTHERN EXPRESS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

CROLAB CROWN LABEL, INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

CROPAC CROWN PACKAGING CORPORATION

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

D&BRAD DUN & BRADSTREET

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

DANBUR DAN BURKHART

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

DANZAS DHL DANZAS AIR & OCEAN

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

DIVEXP DIVERSIFIED EXPOSITION SERVICE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

DOWPRE THE DOWNTOWN

 

FUTURE

 

.00

 

300.00

-

300.00

-

300.00

- 

.00

 

.00

 

.00

 

DUOFAS DUO-FAST OF KNOXVILLE, INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00.

 

ENTFLE ENTERPRISE FLEET SERVICES

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

ERNSMI ERNEST SMITH

 

FUTURE

 

.00

 

1,018.74

 

1,018.74

 

1,018.74

 

.00

 

.00

 

.00

 

ERNYOU ERNST & YOUNG-ATLANTA-406725

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

FANINT FANSTEEL INTERCAST

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

FASFAI FASTENER FAIRS LTD.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

FASTEN THE FASTENAL COMPANY

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

FEDEXP FEDERAL EXPRESS CORPORATION

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

4

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE  TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

FEDWES FEDEX FREIGHT WEST

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

FLOCON  FLORIDA MARINE CONTRACTORS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

FLOEXP FLOWER EXPRESS, INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

FRASNO FRANK SNODDY

 

FUTURE

 

.00

 

.00

 

.00.

 

.00

 

.00

 

00

 

.00

 

FRESLY FRED SLY

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

FULDIR FULCRUM DIRECT INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

FWUJIH FWU JIH DIE CASTING IND CO LTD

 

FUTURE

 

.00

 

13,915.68

 

13,915.68

 

.00

 

13,915.68

 

.00

 

.00

 

GALWEL GALLATIN WELDING SUPPLY

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

GLOLAN GLOBAL LANGUAGES &

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

GUARD GUARDIAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

HANWOO HANLEY-WOOD, INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

HARELE HARRIS ELECTRIC SUPPLY CO INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

HARSEC HARRISON SECURITY SERVICES, IN

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

HATTRU HATCHER TRUCKING

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

ICBEVA ICC EVALUATION SVC., INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

INTMAC INTERNATIONAL MACHINE & TOOL

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

J2COMM J2 GLOBAL COMMUNICATIONS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

JEFLUK JEFF LUKEN

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

JGBRAD J.G. BRADLEY’S

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

JOHGRE JOHN GREEN

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

JOHJAR JOHN JARECKI

 

FUTURE

 

.00

 

838.98

 

838.98

 

838.98

 

.00

 

.00

 

.00

 

JOSHUL JOSH HULS

 

FUTURE

 

.00

 

315.82

 

315.82

 

.00

 

.00

 

315.82

 

.00

 

KATSTE KATHY STEVENS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

KENGIL KENT GILBERT

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

KEYBEL KEY BELLEVILLES, INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

5

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE  TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

KGSSTE KGS STEEL IMC. NASHVILLE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

KREIDE THE KREIDER CORPORATION

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

KRELAW GLEN M. KREBS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

KTICHO K.TICHO INDUSTRIES CO., LTD.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

LASPRE LASER PRECISION CUTTING, INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

LAUCOR LAURA CORDRAY

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

LILCOM LILLY COMPANY

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

LISELK LISA ELKIN

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

LITHOG LITHOGRAPHICS, INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

LOSBUS LOSEE BUSINESS CENTER, LLC

 

FUTURE

 

.00

 

3,916.54

-

3,916.54

-

3,916.54

-

.00

 

.00

 

.00

 

LVCASH MIKE HERRERA

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

LYLHAB G LYLE HABERMEHL

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

MAGGLO MAGID GLOVE & SAFETY

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

MAGNA ROBERT BOSCH TOOL CORP.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

MAKUSA MAKITA USA INC

 

FUTURE

 

.00

 

86,105.10

 

86,105.10

 

.00

 

61,625.10

 

24,480.00

 

.00

 

MANLAW DOUG MANGRUM

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

MCGFLO MCGEE FLORIST, INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

MCMCAR McMASTER-CARR

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

MIKFUL MIKE FULTON

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

MSCIND MSC INDUSTRIAL SUPPLY CO

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

NESDIS HESS DISPOSABLES/SLOSNAM CORP

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

NEVPOW NEVADA POWER COMPANY

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

NEWSPR NEWCOMB SPRING OF TENNESSEE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

OFFMIL OFFSHORE MILLING SERVICES INC

 

FUTURE

 

.00

 

196.28

-

196.28

-

.00

 

.00

 

.00

 

196.28

-

OFFSQU OFF THE SQUARE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

6

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE  TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

OLDHIC OLD HICKORY HEAT TREAT

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

PACFUL PACKAGING FULFILLMENT CO., INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

PAREV PA DEPT OF REVENUE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

PARPRO PARTY PROVIDERS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

PETCAS PETTY CASH FUND

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

PHOSUP PHOTOCOPY SUPPLY COMPANY

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

PORCAB PORTER CABLE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

PRECAS PRECISION CASTINGS OF TN

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

PREPRO PRECISION PRODUCTION INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

PRESTE PRECISION STEEL WAREHOUSE, INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

R&LCAR R & L CARRIERS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

RENCRA RENEE CRAIG

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

REPSER REPUBLIC SERVICE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

ROBGRE ROB GREENE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

ROCTHO ROCKY THOMPSON

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

RONZAN RON ZANDOMA

 

FUTURE

 

.00

 

624.48

 

624.48

 

624.48

 

.00

 

.00

 

.00

 

ROTCLI ROTOR CLIP COMPANY INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

S&SSCR S & S SCREW MACHINE COMPANY

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

SAIA1R SAILAIR TRAVEL INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

SAMS SAM’S CLUB

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

SCOHAW SCOTT HAWLEY

 

FUTURE

 

.00

 

36.28

 

36.28

 

36.28

 

.00

 

.00

 

.00

 

SCRAA S.C.R.A.A.

 

FUTURE

 

.00

 

155.00

-

155.00

-

155.00

-

.00

 

.00

 

.00

 

SHEFUN SHEH FUNS SCREWS CO., LTD.

 

FUTURE

 

.00

 

35,178.45

 

35,178.45

 

.00

 

35,178.45

 

.00

 

.00

 

SHRED SHRED- IT

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

SIGGRA SIGNS GRAPHICS PRINTING, INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

7

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE  TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

SLOFLU SLOAN FLUID ACCESSORIES

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

SOUFRE SOUTHEASTERN FREIGHT LINES

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

SPRAZ SPRINT

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

SPRINT SPRINT DISTRIBUTION

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

STAFDA STAFDA

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

STEBEL STEVEN BELL

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

STEGYG STEVE GYGAX

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

SUNCON SUNBELT CONTAINER INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

SYSCOR SYSTEM SCALE CORPORATION

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

TEAOCE TEAM OCEAN SERVICES

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

TENREV TENNESSEE DEPT OF REVENUE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

THEPAL THE PALLET FACTORY INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

TIMMEN TIM MENEES

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

TRAINS TRAVELERS INSURANCE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

TYLMOU TYLER MOUNTAIN WATER CO.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

ULINE ULINE INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

UNILOU UNIVERSITY OF LOUISVILLE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

UPS UNITED PARCEL SERVICE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

UPSCUS UPS SUPPLY CHAIN SOLUTIONS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

UPSPA UNITED PARCEL SERVICE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

USCUST CUSTOMS AND BORDER PROTECTION

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

USFHOL USF HOLLAND, INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

VA4271 CITIBANK ADVANTAGE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

VA4798 BANKCARD CENTER

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

VALEXA V. ALEXANDER & CO., INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

8

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE  TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

VOISTR T-MOBILE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

WANBRO WANG’S BROTHER PLASTIC CO LTD

 

FUTURE

 

.00

 

1,062.30

 

1,062.30

 

.00

 

1,062.30

 

.00

 

.00

 

WHIDOV WHITE DOVE PRINTING INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

WINIMA WINNING IMAGES

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

YELLOW YELLOW FREIGHT SYSTEMS, INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH TOTAL

 

FUTURE

 

.00

 

8,001.39

 

8,001.39

 

54,604,34

-

 38,318.69

 

24,795.82

 

508.78

-

ATB SUMMARY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPENING BALANCE

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE  TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPANY TOTAL

 

FUTURE

 

.00

 

8,001.39

 

8,001.39

 

54,604.34

-

38,318.69

 

24,795.82

 

508.78

-

 

GL SUMMARY

 

 

 

 

 

 

 

 

 

 

 

BRANCH

 

GL ACCOUNT

 

AMOUNT

 

CL

 

2110

 

.00

 

US

 

2110

 

8,001.39

CR

 

10

--------------------------------------------------------------------------------


 

 

   QUIK DRIVE U.S.A. INC.

 

10/13/04

ACCOUNTS PAYABLE AGED TRIAL BALANCE

BRANCH CD QUIK DRIVE CANADA-VAUGHAN ONT

OCTOBER 31 2004

POSTING MONTH: 1004 OCT 04

 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE  TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

407ETR 407 ETR

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

ALEROU ALEXANDER ROUSSEAU

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

ARNOR ARMOR PERSONNEL

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

BELCAN BELL CANADA

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

BLAJAN BLACK CREEK JANITORIAL SVCS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

BOBMCC BOB MCCORMICK

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

CANSER WASTE MANAGEMENT

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

CANUNI CANADIAN LINEN & UNIFORM SVC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

CHEP CHEP CANADA, INC.

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

CONFAS CONSOLIDATED FASTFRATE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

DEMECH D.C. MECHANICAL

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

ENBRID ENBRIDGE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

FEDEXP FEDERAL EXPRESS CANADA LTD.

 

FUTURE

 

.00

 

 .00

 

.00

 

.00

 

.00

 

.00

 

.00

 

GARPIC GARRY PICKERING

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

GLECOR GLEN CORPORATION

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

HYDVAU HYDRO VAUGHAN DISTRIBUTION

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

JAMROF JANES ROFFE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

JOHSCH JOHN SCHEMBRI

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

KELEWI KELLY EWIN

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

LTLTEC LTL TECHNOLOGIES, INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

NAVCAN NAV CANADA

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

NEANOR NEAR NORTH CUSTOMS BROKERS INC

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

PINSUP PINE VALLEY INDUSTRIAL SUPPLY

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00.

 

.00

 

.00

 

PITBOW PITNEY BOWES LEASING

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

RAPCAR RAPID RIDE CARTAGE & FWD’ING

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

1

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE  TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

RAPRID RAPID RIDE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

RICHES RICHES, MCKENZIE & HERBERT

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

SAMRIG SAMEDAY RIGHTOWAY

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH TOTAL

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

ATB SUMMARY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPENING BALANCE

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE  TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPANY TOTAL

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

GL SUMMARY

 

 

 

 

 

 

 

 

 

 

 

BRANCH

 

GL ACCOUNT

 

AMOUNT

 

CD

 

2110

 

.00

 

 

3

--------------------------------------------------------------------------------


 

QUIK DRIVE AUSTRALIA PTY LIMITED

10/13/04

ACCOUNTS PAYABLE AGED TRIAL BALANCE

BRANCH AU BLACKTOWN, NSW

     OCTOBER 31 2004

POSTING MONTH: 1004 OCT 04

 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE  TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

AUSPOS AUSTRALIA POST

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

DEWALT DEWALT POWER TOOLS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

HERKUH HERB KUHN

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

HINPAR HINES CEILING & PARTITIONS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

J JRICH J.J. RICHARDS & SONS PTY LTD

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

KTICHO K.TICHO INDUSTRIES CO., LTD.

 

FUTURE

 

.00

 

16,659.36

 

16,659.36

 

.00

 

16,659.36

 

.00

 

.00

 

MAIDIS MAINFREIGHT DISTRIBUTION

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

MIML MACQUARIE SUPER MANAGE

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

NBSG NATIONAL BUILDING SUPPLIERS GP

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

OFFICE GE CAPITAL FINANCE AU

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

OPTSER OPTUS BILLING SERVICES PTY LTD

 

FUTURE

 

.00

 

893.75

 

893.75

 

.00

 

893.75

 

.00

 

.00

 

RAYWHI RAY WHITE BLACKTOWN

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

RICSPA RICK SPARGO

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

STESUP STEADY SUPPLY

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

SUPAGA SUPAGAS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

SUPERW SUPERWRAP

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

SUPTRU SUPERANNUATION TRUST OF AU

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00.

 

.00

 

.00

 

TELSTR TELSTRA

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

TNTEXP TNT EXPRESS

 

FUTURE

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

BRANCH TOTAL

 

FUTURE

 

.00

 

17,553.11

 

17,553.11

 

.00

 

17,553.11

 

.00

 

.00

 

 

ATB SUMMARY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

OPENING BALANCE

.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------


 

VENDOR NAME
DUE DATE IC

 

INVOICE
NUMBER

 

DATE  TYPE

 

AMOUNT
(+ FUT)

 

BALANCE
(+ FUT)

 

CURRENT

 

OVER 30

 

OVER 60

 

OVER 90

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

COMPANY TOTAL

 

FUTURE

 

.00

 

17,553.11

 

17,553.11

 

.00

 

17,553.11

 

.00

 

.00

 

 

GL SUMMARY

 

 

 

 

 

 

 

 

 

 

 

BRANCH

 

GL ACCOUNT

 

AMOUNT

 

AU

 

2110

 

893.75

CR

AU

 

2112

 

16,659.36

CR

 

2

--------------------------------------------------------------------------------


 

Schedule 5.1.30

Canadian Privacy

 

Consents in the form attached hereto have been obtained from the following
employees  located in Canada:

 

Kelly Ewin

Garry Pickering

Alex Rousseau

Robert McCormick

John Schembri

Virginia Rabson

James Roffe

 

--------------------------------------------------------------------------------


 

CONSENT

 

To:   Quik Drive Canada Inc.

 

And to: Simpson Manufacturing Co., Inc.

 

 

Re:   Personal Information Protection and Electronics Documents Act, S.C. 2000,
c. 5

 

The Undersigned employee of Quik Drive Canada Inc. (the “Corporation”) hereby
consents to the Corporation releasing to Simpson Manufacturing Co., Inc., its
officers, directors, affiliates and professional advisors, the personal
information of the undersigned listed in Appendix “A” to this consent.

 

Dated this           day of                    , 2004.

 

 

 

 

 

 

--------------------------------------------------------------------------------